--------------------------------------------------------------------------------

Exhibit 10.3

REIMBURSEMENT AGREEMENT
 
dated as of
 
November 14, 2014
 
between


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
as Borrower,


and


TIME WARNER INC.,
as CME Credit Guarantor
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01
Defined Terms
1
Section 1.02
Terms Generally
29
Section 1.03
Resolution of Drafting Ambiguities
29
Section 1.04
Fluctuations in the Exchange Rate of Currencies
30
 
ARTICLE II
REIMBURSEMENT AND FEES
30
Section 2.01
Reimbursement
30
Section 2.02
Taxes
31
Section 2.03
Fees
32
Section 2.04
Payments Generally
33
Section 2.05
Obligation Absolute
34
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
35
Section 3.01
Organization; Powers; Authorization; Enforceability
35
Section 3.02
Approvals; No Conflicts
35
Section 3.03
Financial Condition; No Material Adverse Change
35
Section 3.04
Litigation and Environmental Matters
36
Section 3.05
Solvency
36
Section 3.06
Margin Securities
36
Section 3.07
Pari Passu Ranking
36
Section 3.08
Filing or Stamp Tax
37
Section 3.09
Properties
37
Section 3.10
Compliance with Laws and Agreements
37
Section 3.11
Taxes
37
Section 3.12
Disclosure
37
Section 3.13
Subsidiaries
38
Section 3.14
Insurance
38
Section 3.15
Anti-Terrorism Laws; Anti-Corruption Laws
38
Section 3.16
Security Interest and Perfection
38
Section 3.17
Use of Proceeds
38
Section 3.18
Intellectual Property
38
Section 3.19
No Default
39
 
ARTICLE IV
CONDITIONS
39
Section 4.01
2017 Effective Date
39
 
ARTICLE V
COVENANTS
41
Section 5.01
Information Undertakings
41
Section 5.02
Notices of Material Events
44
Section 5.03
Use of Proceeds
45
Section 5.04
Financial Covenants
45
Section 5.05
Authorizations
49
Section 5.06
Compliance with Laws
49
Section 5.07
Taxation
49



i

--------------------------------------------------------------------------------

Section 5.08
Merger
50
Section 5.09
Change of Business
50
Section 5.10
Acquisitions
50
Section 5.11
Joint Ventures
50
Section 5.12
Pari Passu Ranking
51
Section 5.13
Negative Pledge
51
Section 5.14
Disposals
52
Section 5.15
Arm’s Length Basis
52
Section 5.16
Loans or Credit
53
Section 5.17
No Guarantees or Indemnities
53
Section 5.18
Financial Indebtedness
54
Section 5.19
Access
54
Section 5.20
Intellectual Property
54
Section 5.21
Amendments
55
Section 5.22
Restricted Payments
55
Section 5.23
Additional Guarantees
56
Section 5.24
Specified Asset Sales
56
Section 5.25
2015 Refinancing Covenant
57
 
ARTICLE VI
EVENTS OF DEFAULT
58
Section 6.01
Events of Default
58
 
ARTICLE VII
[INTENTIONALLY OMITTED]
61
 
ARTICLE VIII
MISCELLANEOUS
61
Section 8.01
Notices
61
Section 8.02
Waivers; Amendments
62
Section 8.03
Expenses; Indemnity; Damage Waiver
62
Section 8.04
Successors and Assigns
63
Section 8.05
Survival
64
Section 8.06
Counterparts; Integration; Effectiveness
64
Section 8.07
Severability
64
Section 8.08
Governing Law; Jurisdiction; Consent to Service of Process
64
Section 8.09
Waiver of Jury Trial
65
Section 8.10
Headings
66
Section 8.11
Confidentiality
66
Section 8.12
Interest Rate Limitation
67
Section 8.13
No Waiver; Remedies
67
Section 8.14
Judgment Currency
67
Section 8.15
Independence of Covenants
68
Section 8.16
No Personal Liability of Directors, Officers, Employees, Incorporators or
Stockholders
68

ii

--------------------------------------------------------------------------------

SCHEDULES:
 
Schedule 3.08
‑
Filing or Stamp Tax
Schedule 3.13
‑
Subsidiaries
 
EXHIBITS:
     
Exhibit A
‑
Form of Guarantee
Exhibit B
‑
Form of Compliance Certificate
Exhibit C
‑
Confidentiality Agreement
Exhibit D
‑
Form of Borrower Pledge Agreement
Exhibit E
‑
Form of CME NV Pledge Agreement
Exhibit F
‑
Form of Amended Intercreditor Agreement

iii

--------------------------------------------------------------------------------

REIMBURSEMENT AGREEMENT
 
This Reimbursement Agreement (this “Agreement”), dated as of November 14, 2014,
is between CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company incorporated under
the laws of Bermuda (the “Borrower”) and TIME WARNER INC., a Delaware
corporation, as CME Credit Guarantor (the “CME Credit Guarantor”) and Agent.
 
On the date hereof, (a) Borrower and CME Credit Guarantor have entered into the
2017 Third Party Credit Agreement (such term and other capitalized terms having
the meanings set forth in Article I) with the agents and lenders party thereto,
(b) CME Credit Guarantor has entered into the 2017 Third Party Credit Agreement
Guarantee, (c) Borrower and the 2017 Hedge Providers have entered into the 2017
Refinancing Hedge, (d) CME Credit Guarantor has entered into the 2017
Refinancing Hedge Guarantee and (e) CME Credit Guarantor and Borrower have
entered into the Commitment Letter in respect of the 2015 Transactions.
 
Pursuant to the Commitment Letter Borrower and CME Credit Guarantor may enter
into the 2015 Third Party Credit Agreement, and, in connection therewith, would
enter into the 2015 Third Party Credit Agreement Guarantee.
 
Under certain circumstances CME Credit Guarantor or one of its Affiliates may
purchase the 2017 Third Party Loans and the 2015 Third Party Loans pursuant to
the terms set forth in the 2017 Third Party Credit Agreement and the 2015 Third
Party Credit Agreement, respectively.
 
The parties hereto desire, among other things, to set forth the terms of the
obligation of Borrower to (a) reimburse CME Credit Guarantor for any amounts
paid by CME Credit Guarantor in respect of (i) the 2017 Third Party Credit
Agreement Guarantee and, if applicable, the 2015 Third Party Credit Agreement
Guarantee, (ii) the 2017 Third Party Loan Purchase Price and, if applicable, the
2015 Third Party Loan Purchase Price, (iii) any payments made under the 2017
Third Party Credit Agreement and, if applicable, 2015 Third Party Credit
Agreement, in either case on behalf of Borrower and (iv) the 2017 Refinancing
Hedge Guarantee and (b) pay the Commitment Fee and Guarantee Fee.
 
In consideration of the mutual promises contained herein, and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01     Defined Terms.  Except as otherwise provided herein, as used in
this Agreement, the following terms have the meanings specified below:
 
 “2015 Discharge” means the satisfaction of all conditions to the discharge of
the 2015 Notes and the 2015 Notes Indenture pursuant to the terms of the 2015
Notes Indenture.
 
“2015 Effective Date” means the date specified by CME Credit Guarantor and
Borrower as the 2015 Effective Date, such date being the date on which the 2015
Transactions specified in clause (a) of the definition thereof will occur and
which date shall not be prior to the day five Business Days prior to the 2015
Discharge.
 
1

--------------------------------------------------------------------------------

“2015 Notes” means the 5.0% Senior Convertible Notes due 2015 issued by Borrower
under the 2015 Notes Indenture.
 
“2015 Notes Indenture” means the Indenture dated as of February 18, 2011, among
Borrower, as issuer, the subsidiary guarantors party thereto and Deutsche Bank
Trust Company Americas, as trustee, governing the 2015 Notes.
 
“2015 Refinancing Guarantee Fee” has the meaning assigned to such term in
Section 2.03(b).
 
“2015 Refinancing Guarantee Fee Rate” has the meaning assigned to such term in
Section 2.03(b).
 
“2015 Subsidiary Guarantors” means each of Historic TW, TBS and HBO, solely to
the extent they are Subsidiary Guarantors (as defined in the 2015 Third Party
Credit Agreement) under the 2015 Third Party Credit Agreement.
 
 “2015 Third Party Credit Agreement” means a credit agreement, substantially in
the form attached to the Commitment Letter (with any changes required by the
lenders thereto and acceptable to Borrower and CME Credit Guarantor), entered
into by Borrower, CME Credit Guarantor and the lenders and agents party thereto,
which agreement recites that it is the 2015 Third Party Credit Agreement
contemplated by this Agreement, the proceeds of the loans thereunder being used
to repay at maturity the 2015 Notes and to effect a discharge of the 2015 Notes
Indenture.
 
“2015 Third Party Credit Agreement Guarantee” means a guarantee entered into by
CME Credit Guarantor pursuant to the 2015 Third Party Credit Agreement and
reciting that it is the 2015 Third Party Credit Agreement Guarantee contemplated
by this Agreement.
 
“2015 Third Party Loans” means the term loans made to Borrower under the 2015
Third Party Credit Agreement.
 
“2015 Third Party Loans Purchase Price” means the purchase price paid by CME
Credit Guarantor or one of its Affiliates to purchase all 2015 Third Party Loans
pursuant to Section 2.18(c) of the 2015 Third Party Credit Agreement.
 
“2015 Time Warner Credit Agreement” means a credit agreement, substantially in
the form attached to the Commitment Letter (with any changes as may be agreed
between Borrower and CME Credit Guarantor), entered into by Borrower, CME Credit
Guarantor and the lenders and agents party thereto, which agreement recites that
it is the 2015 Time Warner Credit Agreement contemplated by this Agreement, the
proceeds of the loans thereunder being used to repay at maturity the 2015 Notes
and to effect a discharge of the 2015 Notes Indenture.
 
“2015 Time Warner Loans” means the term loans made to Borrower under the 2015
Time Warner Credit Agreement.
 
2

--------------------------------------------------------------------------------

“2015 Transactions” means (a) the execution and delivery of (i) the 2015 Third
Party Credit Agreement and the 2015 Third Party Credit Agreement Guarantee or
(ii) the 2015 Time Warner Credit Agreement and (b) the payment of the 2015 Notes
at their stated maturity.
 
“2017 Discharge” means the satisfaction of all conditions precedent to the
discharge of the 2017 Notes pursuant to Section 8.5 of the 2017 Notes Indenture.
 
“2017 Effective Date” means November 14, 2014, which is the first Business Day
on which the conditions precedent of Section 4.01 were each satisfied in full or
waived.
 
“2017 Notes” means the 9.0% Senior Secured Notes due 2017 issued by CET 21 under
the 2017 Notes Indenture.
 
“2017 Notes Indenture” means the Indenture dated as of October 21, 2010 (as
amended and supplemented), among CET 21, as issuer, the guarantors party thereto
and Citibank, N.A., London Branch, as trustee, governing the 2017 Notes.
 
“2017 PIK Notes” means the Senior Secured Notes due 2017 issued by Borrower
under the 2017 PIK Notes Indenture.
 
“2017 PIK Notes Indenture” means the Indenture dated as of May 2, 2014, among
Borrower, as issuer, the guarantors party thereto and Deutsche Bank Trust
Company Americas, as trustee, paying agent, transfer agent and registrar,
governing the 2017 PIK Notes.
 
“2017 PIK Priority Condition” means that all of the following conditions exist:
(a) 2017 PIK Notes are outstanding, (b) the subject transaction is an Asset
Disposition rather than the receipt of Net Insurance/Condemnation Proceeds and
(c) the Net Available Cash (as defined in the 2017 PIK Notes Indenture) exceeds
€15 million.
 
“2017 Refinancing Guarantee Fee” has the meaning assigned to such term in
Section 2.03(a).
 
“2017 Refinancing Guarantee Fee Rate” has the meaning assigned to such term in
Section 2.03(a).
 
“2017 Refinancing Hedge” means one or more unsecured interest rate hedging
agreements hedging 100% of the 2017 Third Party Loan under the 2017 Third Party
Credit Agreement.
 
“2017 Refinancing Hedge Guarantee” means those certain Guarantees, each dated as
of November 14, 2014, by CME Credit Guarantor in favor of each provider of the
2017 Refinancing Hedge.
 
“2017 Subsidiary Guarantors” means each of Historic TW, TBS and HBO, solely to
the extent they are Subsidiary Guarantors (as defined in the 2017 Third Party
Credit Agreement) under the 2017 Third Party Credit Agreement.
 
3

--------------------------------------------------------------------------------

“2017 Third Party Credit Agreement” means that certain Credit Agreement dated as
of November 14, 2014, among Borrower, CME Credit Guarantor, the lenders party
thereto from time to time and BNP Paribas, as administrative agent, as it may be
amended, restated, refinanced or modified from time to time.
 
“2017 Third Party Credit Agreement Guarantee” means that certain Guarantee dated
as of November 14, 2014, by CME Credit Guarantor, Historic TW, TBS and HBO in
favor of BNP Paribas, as administrative agent for the lenders under the 2017
Third Party Credit Agreement, as it may be amended, restated, refinanced or
modified from time to time.
 
“2017 Third Party Loans” means the term loans made to Borrower under the 2017
Third Party Credit Agreement.
 
“2017 Third Party Loans Purchase Price” means the purchase price paid by CME
Credit Guarantor or one of its Affiliates to purchase all outstanding 2017 Third
Party Loans pursuant to Section 2.18(c) of the 2017 Third Party Credit
Agreement.
 
“2017 Transactions” means (a) the execution and delivery by the parties thereto
of this Agreement, the Commitment Letter, the Security Documents, the Guarantee,
the 2017 Third Party Loan Agreement, the 2017 Refinancing Hedge, the 2017
Refinancing Hedge Guarantee, the amendment and restatement of the Term Loan
Credit Agreement and the amendment and restatement of the Revolving Loan Credit
Agreement, and (b) the giving (or the making of arrangements therefor
satisfactory to CME Credit Guarantor) of the notice of redemption on November
14, 2014 relating to the redemption of all outstanding 2017 Notes on or about
December 15, 2014.
 
“Acceptable Bank” means (a) a bank or financial institution which has a rating
for its long-term unsecured and non credit-enhanced debt obligations of A- or
higher by S&P or Fitch Ratings Ltd or A3 or higher by Moody’s or a comparable
rating from an internationally recognised credit rating agency; or (b) any other
bank or financial institution approved by CME Credit Guarantor.
 
“Accounting Quarter” means each period commencing on the day after each Quarter
Date and ending on the next Quarter Date.
 
“Additional Assets” means:
 
(1)            any property or assets (other than Financial Indebtedness and
Capital Stock) to be used by Borrower or any Subsidiary of Borrower in a
Permitted Business;
 
(2)            the Capital Stock of a Person that becomes a Subsidiary as a
result of the acquisition of such Capital Stock by Borrower or a Subsidiary of
Borrower; or
 
(3)            Capital Stock constituting a minority interest in any Person that
at such time is a Subsidiary of Borrower;
 
provided, however, that, in the case of clauses (2) and (3), such Subsidiary is
primarily engaged in a Permitted Business.
 
4

--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent” has the meaning specified in the 2017 Third Party Credit Agreement
Guarantee and, if applicable, the 2015 Third Party Credit Agreement Guarantee.
 
“Agreement” has the meaning specified in the preamble hereto.
 
“Amended Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement originally dated July 21, 2006, among Borrower, the
trustee and security agent for the 2017 PIK Notes, the security agent for the
Revolving Loan Credit Agreement, the security agent for the Term Loan Credit
Agreement, CME Credit Guarantor, and the other parties thereto, as amended and
restated on or before the 2017 Effective Date and as it may be further amended
and restated from time to time, substantially in the form of attached Exhibit F
or any other form approved by CME Credit Guarantor and the other parties
thereto.
 
“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to Section 5.01(a)(i).
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Anti-Terrorism Laws” means any Law related to terrorism financing or money
laundering, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA Patriot
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
 
“Auditors” means Deloitte LLP or any other audit firm (x) of recognized U.S.
national standing or (y) otherwise approved in advance by CME Credit Guarantor
(such approval not to be unreasonably withheld or delayed).
 
“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing, notarization or registration issued by a Governmental
Authority.
 
“Bankruptcy Law” has the meaning assigned to such term in Section 6.01(g).
 
“Basel III” means “Basel III: A Global Regulatory Framework for More Resilient
Banks and Banking Systems”, “Basel III: International Framework for Liquidity
Risk Measurement, Standards and Monitoring” and “Guidance for National
Authorities Operating the Countercyclical Capital Buffer” published by the Basel
Committee on 16 December 2010, and any other finalized form of standards
published by the Basel Committee that addresses such proposals.
 
5

--------------------------------------------------------------------------------

“Basel Committee” means the Basel Committee on Banking Supervision.
 
“BMG Cash Pooling Arrangements” means that certain Cash Pooling Agreement, dated
November 19, 2007, by and between CME BV and Bank Mendes Gans N.V., as amended,
including the various accession agreements among CME BV, its Affiliates and Bank
Mendes Gans N.V. relating thereto.
 
“Board” means the board of directors of Borrower, or any committee thereof duly
authorized to act on behalf of the board of directors of Borrower.
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.
 
“Borrower” has the meaning specified in the preamble hereto.
 
“Borrower’s Business Plan” means the budget overview for the fiscal year ended
December 31, 2015 and projections through 2019 delivered to CME Credit Guarantor
on or prior to the 2017 Effective Date.
 
“Borrower Pledge Agreement” means that certain Pledge Agreement on Shares in
Central European Media Enterprises N.V., dated on or prior to the 2017 Effective
Date, among Borrower, as pledgor, CME Credit Guarantor, as pledgee, and CME NV,
as the company, substantially in the form of attached Exhibit D or any other
form approved by CME Credit Guarantor.
 
“Broadcasting Licenses” means:
 
(a)            license no. TD/17, file no. TD/17/2010, dated January 12, 2010
(MARKIZA digital); and
 
(b)            license no. 001/1993, file no. R/060/93, dated February 9, 1993
(NOVA terrestrial),
 
in each case as amended, novated, supplemented, extended, renewed, reissued,
replaced or restated.
 
“Budget” means: (a) in relation to the fiscal year ending on December 31, 2015,
Borrower’s Business Plan; and (b) in relation to any other period, any budget
delivered by Borrower to CME Credit Guarantor in respect of that period pursuant
to Section 5.01(d).
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York City, London, Prague, Frankfurt or
Amsterdam are authorized or required by law to remain closed.
 
“Capital Expenditure” means any expenditure or obligation in respect of
expenditure which, in accordance with GAAP, is treated as a capital expenditure
(and including the capital element of any expenditure or obligation incurred in
connection with a Finance Lease).
 
6

--------------------------------------------------------------------------------

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.
 
“Cash” means, at any time, cash in hand or at bank that is reported as cash in
Borrower’s audited financial statements prepared in accordance with GAAP.
 
“Cash Election” has the meaning assigned to such term in Section 2.03(d).
 
“Cash Equivalent Investments” means at any time:
 
(a)            certificates of deposit or time deposits maturing within one year
after the relevant date of calculation and overnight deposits, in each case
issued by or with an Acceptable Bank;
 
(b)            any investment in marketable debt obligations issued or
guaranteed by the government of the United States of America, the United
Kingdom, any member state of the European Economic Area or any Participating
Member State or by an instrumentality or agency of any of them having an
equivalent credit rating, maturing within one year after the relevant date of
calculation and not convertible or exchangeable to any other security; provided
that the securities of such country, member state, instrumentality or agency (as
the case may be) are rated at least A by S&P or A by Moody’s;
 

(c) commercial paper not convertible or exchangeable to any other security:

 

(i) for which a recognised trading market exists;

 

(ii) issued by an issuer incorporated in the United States of America, the
United Kingdom, any member state of the European Economic Area or any
Participating Member State;

 

(iii) which matures within one year after the relevant date of calculation; and

 

(iv) which has a credit rating of either A-1 or higher by S&P or F1 or higher by
Fitch Ratings Ltd or P-1 or higher by Moody’s, or, if no rating is available in
respect of the commercial paper, the issuer of which has, in respect of its
long-term unsecured and non-credit enhanced debt obligations, an equivalent
rating;

 
(d)            sterling bills of exchange eligible for rediscount at the Bank of
England and accepted by an Acceptable Bank (or their dematerialised equivalent);
 
(e)            any investment in money market funds which (i) have a credit
rating of either A-1 or higher by S&P or F1 or higher by Fitch Ratings Ltd or
P-1 or higher by Moody’s, (ii) which invest substantially all their assets in
securities of the types described in paragraphs (a) to (d) above and (iii) can
be turned into cash on not more than 30 days’ notice; or
7

--------------------------------------------------------------------------------

(f)            any other debt security approved by CME Credit Guarantor, in each
case, to which any member of the Group is alone (or together with other members
of the Group) beneficially entitled at that time and which is not issued or
guaranteed by any member of the Group or subject to any Security (other than
Security arising under the Security Documents).
 
“Cashflow” means, in respect of any Relevant Period, the consolidated cash flow
from operating activities of the Group calculated in accordance with GAAP for
that Relevant Period after:
 
(a)        adding back the amount of any interest payments made during that
Relevant Period;
 
(b)        adding back the amount of any cash payments during that Relevant
Period in respect of any Exceptional Items to the extent deducted in calculating
cash flow from operating activities of the Group calculated in accordance with
GAAP for that Relevant Period;
 
(c)        deducting the amount of any Capital Expenditure actually made and
adding any proceeds from the sale of property, plants and equipment during that
Relevant Period by any member of the Group; and
 
(d)        deducting, without duplication, any fees or expenses paid in relation
to capital raising during that Relevant Period, including, without limitation,
equity issuances, debt issuances and debt exchanges.
 
“Cashflow Cover” means as of any date of determination the ratio of Cashflow to
Debt Service in respect of the most-recently ended Relevant Period.
 
“CET 21” means CET 21 spol. s r.o., a company incorporated and existing in the
Czech Republic.
 
“Change of Control” shall be deemed to occur upon the occurrence of any one or
more of the following:
 
(a)            any “person” or “group” of related persons, other than one or
more Permitted Holders, is or becomes the beneficial owner, directly or
indirectly, of more than 35% of the total power of voting stock of Borrower and
the Permitted Holders beneficially own, directly or indirectly, in the aggregate
a lesser percentage of the total voting power of the voting stock of Borrower
than such person or group;
 
(b)            the sale, lease, transfer, conveyance or other disposition (other
than by way of amalgamation, merger or consolidation), in one or a series of
related transactions, of all or substantially all of the assets of Borrower and
its Subsidiaries taken as a whole to any person other than a Permitted Holder;
 
(c)            the first day on which a majority of the members of the Board are
not Continuing Directors;
 
8

--------------------------------------------------------------------------------



(d)            the adoption by the shareholders of Borrower of a plan relating
to the liquidation or dissolution of Borrower;
 
(e)            (i) so long as any 2017 PIK Notes remain outstanding, a “Change
of Control Triggering Event” (as such term is defined in the 2017 PIK Notes
Indenture) occurs or (ii) so long as any 2015 Notes remain outstanding, a
“Fundamental Change” (as such term is defined in clauses (1)(A), (2), (3), (4)
and (5) of such defined term in the 2015 Notes Indenture) occurs;
 
(f)            the adoption by the shareholders of CET 21 of a plan relating to
the liquidation or dissolution of CET 21; or
 
(g)            Borrower ceases to beneficially own, directly or indirectly, 100%
of the Capital Stock of CET 21.
 
For purposes of this definition: (a) “person” and “group” have the meanings they
have in Sections 13(d) and 14(d) of the Exchange Act; (b) “beneficial owner” is
used as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
person shall be deemed to have “beneficial ownership” of all shares that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time; (c) a person will be deemed to beneficially
own any voting stock of an entity held by a parent entity, if such person is the
beneficial owner, directly or indirectly, of more than 35% of the voting power
of the voting stock of such parent entity and the Permitted Holders beneficially
own, directly or indirectly, in the aggregate a lesser percentage of the voting
power of the voting stock of such parent entity; and (d) a “Continuing Director”
means any member of the Board who was a member of the Board on the 2017
Effective Date or was nominated for election or was elected to the Board with
the approval of Time Warner Inc. or the majority of Continuing Directors who
were members of the Board at the time of such nomination or election.
 
“Charges” has the meaning assigned to such term in Section 8.12.
 
“CME BV” means CME Media Enterprises B.V., a company organized and existing
under the laws of the Netherlands.
 
“CME Credit Guarantee” means each of the (i) 2017 Third Party Credit Agreement
Guarantee, (ii) 2017 Refinancing Hedge Guarantee and (iii), if applicable, 2015
Third Party Credit Agreement Guarantee.
 
 “CME Credit Guarantor” has the meaning specified in the preamble hereto.
 
“CME NV” means Central European Media Enterprises N.V., a company organized
under the laws of the former Netherlands Antilles and existing under the laws of
Curaçao.
 
“CME NV Pledge Agreement” means that certain Deed of Pledge of Shares in CME
Media Enterprises B.V., dated on or prior to the 2017 Effective Date, among CME
NV, as pledgor, CME Credit Guarantor, as pledgee, and CME BV, as the company,
substantially in the form of attached Exhibit E or any other form approved by
CME Credit Guarantor.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
9

--------------------------------------------------------------------------------

“Collateral” means, as applicable, that certain property and tangible and
intangible assets, whether now owned or hereafter acquired, in which Security
are, from time to time, purported to be granted pursuant to the Security
Documents.
 
“Commitment Fee” has the meaning assigned to such term in Section 2.03(c).
 
“Commitment Letter” means that certain Commitment Letter dated as of the 2017
Effective Date between CME and Time Warner Inc.
 
“Compliance Certificate” means a certificate substantially in the form Exhibit
B.
 
“Confidentiality Agreement” means that certain Access and Confidentiality
Agreement dated April 29, 2013, as amended on November 8, 2013, between Time
Warner Media Holdings B.V. and Borrower, attached hereto as Exhibit C.
 
 “Consolidated Total Debt” means, without duplication, at any date, the sum for
the Group (in each case owed to creditors that are not members of the Group) of:
 
(a)            the aggregate principal amount of the Term Loans outstanding on
that date;
 
(b)            the aggregate principal amount of (i) the 2017 PIK Notes, the
2017 Notes and the 2015 Notes and (ii) the Revolving Loans, the 2017 Third Party
Loans and the 2015 Third Party Loans or the 2015 Time Warner Loans, as
applicable, in each case outstanding on that date;
 
(c)            the aggregate Financial Indebtedness outstanding at that date
under the Factoring Facility Agreement, to the extent it constitutes
indebtedness under GAAP; and
 
(d)            the aggregate principal amount of any other Financial
Indebtedness permitted under paragraphs (b)(i) and (b)(ii) of Section 5.18 and
Permitted Financial Indebtedness, in each case outstanding on that date but
excluding any marking to market of Treasury Transactions.
 
“Consolidated Total Leverage” means at any date of determination, the ratio of
Consolidated Total Debt on the last day of the most recently-ended Relevant
Period to EBITDA in respect of that Relevant Period.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt Service” means, in respect of any Relevant Period, the aggregate for the
Group of:
 
(a)            Finance Charges for that Relevant Period;
 
(b)            any cash dividends or distributions made during that Relevant
Period by a member of the Group to any Person not a member of the Group;
 
10

--------------------------------------------------------------------------------

(c)            the aggregate of all scheduled and mandatory (but not voluntary)
repayments of Group Borrowings falling due during that Relevant Period but
excluding:
 
(i)              any amounts prepaid or falling due under any overdraft facility
or the Revolving Loan Credit Agreement which are not accompanied by a commitment
reduction and are available for simultaneous redrawing according to the terms of
such overdraft facility or the Revolving Loan Credit Agreement;
 
(ii)            any prepayment of the Term Loans, the 2017 Third Party Loans,
the 2015 Third Party Loans or the 2015 Time Warner Loans, as applicable, or the
2017 PIK Notes, in each case which is required to be made under the terms of
this Agreement; and
 
(iii)          any repayment made to refinance a Group Borrowing in an amount
not to exceed the amount so refinanced (including principal and premium but
excluding accrued interest thereon or any fees incurred in connection with such
refinancing); and
 
(d)            the amount of the capital element of any payments in respect of
that Relevant Period payable under any Finance Lease entered into by a member of
the Group;
 
in each case so that no amount shall be added (or deducted) more than once.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
 
(a)            matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;
 
(b)            is convertible or exchangeable for Financial Indebtedness or
Disqualified Stock (excluding Capital Stock which is convertible or exchangeable
solely at the option of Borrower or any of its Subsidiaries); or
 
(c)            is redeemable at the option of the holder of the Capital Stock
thereof, in whole or in part, in each case on or prior to the date that is 91
days after December 1, 2017; provided that only the portion of Capital Stock
which so matures or is mandatorily redeemable, is so convertible or exchangeable
or is so redeemable at the option of the holder thereof prior to such date will
be deemed to be Disqualified Stock.
 
“Dollars”, “$” or “US$” refers to the lawful money of the United States of
America.
 
“EBITDA” means, in respect of any Relevant Period, the consolidated operating
profit/(loss) of the Group calculated in accordance with GAAP:
 
11

--------------------------------------------------------------------------------

(a) after adding back any amount attributable to amortization or depreciation
expenses;

 

(b) before taking into account any Exceptional Items;

 

(c) before taking into account any Pension Items;

 

(d) excluding the charge to profit represented by the expensing of stock-based
compensation; and

 

(e) excluding the results from discontinued operations;

 
in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profit/(loss) of the Group.
 
“Effective Date” means each of the 2017 Effective Date and the 2015 Effective
Date.
 
“Election” has the meaning assigned to such term in Section 2.03(d).
 
“Environmental Law” means any statutory or common law, treaty, convention,
directive or regulation having legal or judicial effect whether of a criminal or
civil nature, concerning the environment, the preservation or reclamation of
natural resources, or the management, release or threatened release of any
Hazardous Materials or to health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Event of Default” has the meaning assigned to such term in Article VI.
 
“Exceptional Items” means any material items of an unusual or non-recurring
nature with respect to gains or losses of the Group arising on:
 
(a)            the restructuring of the activities of an entity and reversals of
any provisions for the cost of restructuring;
 
(b)           disposals or impairment of non-current assets (excluding
programming impairments); or
 
(c)            any other item excluded from OIBDA in Borrower’s filings with the
SEC.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
12

--------------------------------------------------------------------------------

“Factoring Facility Agreement” means the framework factoring agreement (ramcova
faktoringova smlouva) between Factoring Ceské sporitelny, a.s. and CET 21, dated
March 24, 2003, as amended or refinanced from time to time, pursuant to which
individual agreements on assignment of receivables are entered into between
Factoring Ceské sporitelny a.s. as assignee and CET 21 as assignor.
 
“Fee Payment Date” means each May 1 and November 1.
 
“Finance Charges” means, for any Relevant Period, the aggregate amount of the
accrued interest, commissions, fees, discounts, prepayment fees, premiums or
charges and other finance payments in respect of Group Borrowings, including net
realized gains or losses on any related derivative instruments, whether paid,
payable or capitalized by any member of the Group in respect of that Relevant
Period:
 
(a)            excluding any upfront fees or costs which are included as part of
effective interest rate adjustments;
 
(b)            including the interest (but not the capital) element of payments
in respect of Finance Leases;
 
(c)            including any commission, fees, discounts and other finance
payments payable by (and deducting any such amounts payable to) any member of
the Group under any interest rate hedging arrangement;
 
(d)            including the Guarantee Fee and the Commitment Fee;
 
(e)            excluding any interest cost or expected return on plan assets in
relation to any post-employment benefit schemes; and
 
(f)             taking no account of any unrealized gains or losses on any
derivative instruments;
 
in each case so that no amount shall be added (or deducted) more than once.
 
“Finance Lease” means any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a capital lease.
 
“Financial Indebtedness” means, at any date, any indebtedness of the Group for
or in respect of, without duplication:
 
(a)            moneys borrowed;
 
(b)            any amount raised by acceptance under any acceptance credit
facility or dematerialized equivalent;
 
(c)            any amount raised pursuant to any note purchase facility or the
issue of bonds, notes, debentures, loan stock or any similar instrument;
 
(d)            the amount of any liability in respect of any Finance Lease;
13

--------------------------------------------------------------------------------

(e)             receivables sold or discounted (other than any receivables to
the extent they are sold on a non-recourse basis);
 
(f)             any amount raised under any other transaction (including any
forward sale or purchase agreement) having the commercial effect of a borrowing;
 
(g)            any Treasury Transaction (and, when calculating the value of any
Treasury Transaction, only the marked to market value shall be taken into
account);
 
(h)            any counter-indemnity obligation in respect of a guarantee or
other instrument issued by a bank or financial institution;
 
(i)              from and after the fourth Accounting Quarter in 2015, the
amount of any payment or liability under an advance or deferred purchase
agreement in respect of the supply of assets or services that is overdue by more
than one hundred twenty (120) days;
 
(j)             amounts of interest or accrued fees added to the (i) principal
balance of the Term Loans, the Revolving Loans, the 2017 PIK Notes and, if
applicable, the 2015 Time Warner Loans, in each case as a result of PIK
elections in respect of payment of interest thereon, (ii) the outstanding amount
of the Guarantee Fee and Commitment Fee, in each case as a result of PIK
elections in respect of payments of interest or accrued fees thereon and (iii)
any other amount covered by the items referred to in paragraphs (a) to (i)
above; and
 
(k)            the amount of any liability in respect of any guarantee for any
of the items referred to in paragraphs (a) to (j) above.
 
“Financial Year” means the annual accounting period of the Group ending on or
about December 31 in each year.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body (including
self‑regulatory body), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra‑national bodies such as the
European Union or the European Central Bank).
 
“Group” means Borrower and its Subsidiaries from time to time, other than
Subsidiaries in liquidation prior to the 2017 Effective Date or voluntarily
liquidated after the 2017 Effective Date as permitted by the terms of this
Agreement.
 
“Group Borrowings” means, at any date, the aggregate outstanding principal,
capital or nominal amount (and any fixed or minimum premium payable on
prepayment or redemption) of any indebtedness of members of the Group for or in
respect of (in each case owed to creditors that are not members of the Group):

14

--------------------------------------------------------------------------------

(a)            moneys borrowed and debit balances at banks or other financial
institutions (excluding debit balances under the BMG Cash Pooling Arrangements
provided that the net Group position is positive);
 
(b)            any acceptances under any acceptance credit or bill discount
facility (or dematerialised equivalent);
 
(c)            any note purchase facility or bonds (but not Trade Instruments),
notes, debentures, loan stock or any similar instrument;
 
(d)            any Finance Lease;
 
(e)            receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis and meet any requirements for
de-recognition under GAAP);
 
(f)             any counter-indemnity obligation in respect of a guarantee,
bond, standby or documentary letter of credit or any other instrument (but not,
in any case, Trade Instruments) issued by a bank or financial institution in
respect of (i) an underlying liability of an entity which is not a member of the
Group which liability would fall within one of the other paragraphs of this
definition or (ii) any liabilities of any member of the Group relating to any
post-retirement benefit scheme;
 
(g)            any amount raised by the issue of shares which are redeemable for
cash (other than at the option of the issuer) before the Maturity Date or are
otherwise classified as borrowings under GAAP;
 
(h)            any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into the agreement is
to raise finance or to finance the acquisition or construction of the asset or
service in question;
 
(i)             any amount raised under any other transaction (including any
forward sale or purchase agreement, sale and sale back or sale and leaseback
agreement) having the commercial effect of a borrowing or otherwise classified
as borrowings under GAAP; and

(j)             (without double counting) the amount of any liability in respect
of any guarantee or indemnity for any of the items referred to in paragraphs (a)
to (i) above.
 
“Guarantee” means the Guarantee issued by the Subsidiary Guarantors pursuant to
this Agreement substantially in the form of Exhibit A attached hereto.
 
“Guarantee Fee” has the meaning assigned to such term in Section 2.03(b).
 
“Guarantee Reimbursement Amount” has the meaning assigned to such term in
Section 2.01(a).
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.
 
15

--------------------------------------------------------------------------------

“HBO” means Home Box Office, Inc., a Delaware corporation.
 
“Historic TW” means Historic TW Inc., a Delaware corporation.
 
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
“Income Taxes” means Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profit Taxes or any
similar taxes.
 
“Indemnified Parties” has the meaning assigned to such term in Section 8.03(b).
 
“Indemnified Taxes” means (a) Taxes (other than Income Taxes of CME Credit
Guarantor and including, for the avoidance of doubt, any withholding Taxes)
imposed on or with respect to any payment made by or on account of any
obligation of Borrower hereunder or under any other Reimbursement Document, and
(b) to the extent not otherwise described in (a), Other Taxes.
 
“Intellectual Property” means:
 
(a)            any patents, trademarks, service marks, designs, business names,
copyrights, database rights, design rights, domain names, moral rights,
inventions, confidential information, knowhow and other intellectual property
rights and interests (which may now or in the future subsist), whether
registered or unregistered; and
 
(b)            the benefit of all applications and rights to use such assets of
each member of the Group (which may now or in the future subsist).
 
“Interest Cover” means as of any date of determination the ratio of EBITDA to
Finance Charges in respect of the most recently-ended Relevant Period.
 
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan (other than advances to customers in the ordinary course of
business) or other extension of credit (including by way of guarantee or similar
arrangement, but excluding any debt or extension of credit represented by a bank
deposit other than a time deposit) or capital contribution to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Capital Stock, Financial Indebtedness or other similar instruments issued by,
such Person and all other items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP.
 
“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.
 
16

--------------------------------------------------------------------------------

“Joint Venture Investment” means the aggregate of:
 
(a)            all amounts subscribed for shares in, lent to, or invested in all
Joint Ventures by any member of the Group;
 
(b)            the contingent liabilities of any member of the Group under any
guarantee given in respect of the liabilities of any Joint Venture; and
 
(c)            the market value of any assets transferred by any member of the
Group to any Joint Venture.
 
“Judgment Currency” has the meaning assigned to such term in Section 8.14(a).
 
“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 8.14(a).
 
“Laws” means all laws, statutes, ordinances, rules, regulations, judgments,
injunctions, orders and decrees.
 
 “Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, results of operations, properties or liabilities of
Borrower and its Subsidiaries taken as a whole, (b) the ability of any
Reimbursement Party to perform any of its payment or other material obligations
to CME Credit Guarantor under any Reimbursement Document to which it is or will
be a party, (c) the rights of or benefits available to CME Credit Guarantor
under any Reimbursement Document or (d) the effectiveness or ranking of any
Guarantee or Collateral given or granted or purported to be given or granted
under any Reimbursement Document.
 
“Material Indebtedness” means Financial Indebtedness of any one or more of
Borrower and its Significant Subsidiaries in an aggregate principal amount
exceeding $25,000,000 or its foreign currency equivalent.
 
“Maximum Rate” has the meaning assigned to such term in Section 8.12.
 
“Moody’s” means Moody’s Investors Service, Inc. or its successor.
 
“Net Available Cash” means cash payments received from an asset disposition
permitted under this Agreement , in each case net of:
 
(a)            all legal, accounting, investment banking, title and recording
tax expenses, commissions and other fees and expenses incurred, and all
national, provincial, and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such asset
disposition;
 
(b)            all payments made on any Financial Indebtedness which is secured
by any assets subject to such asset disposition, in accordance with the terms of
any Security upon such assets, or which must by its terms, or in order to obtain
a necessary consent to such asset disposition, or by applicable law be repaid
out of the proceeds from such asset disposition;
 
17

--------------------------------------------------------------------------------

(c)            all distributions and other payments required to be made to
minority interest holders in Subsidiaries or Joint Ventures as a result of such
asset disposition; and
 
(d)            the deduction of appropriate amounts to be provided by the seller
as a reserve, in accordance with GAAP, against any liabilities associated with
the assets disposed of in such asset disposition and retained by Borrower or any
of its Subsidiary after such asset disposition.
 
“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any cash
payments or proceeds received by Borrower or any of its Subsidiaries (x) under
any casualty insurance policy in respect of a covered loss thereunder of any
assets of Borrower or any of its Subsidiaries or (y) as a result of the taking
of any assets of Borrower or any of its Subsidiaries by any Person pursuant to
the power of eminent domain, condemnation or otherwise, or pursuant to a sale of
any such assets to a purchaser with such power under threat of such a taking,
minus (b) (i) any actual out-of-pocket costs incurred by Borrower or any of its
Subsidiaries in connection with the adjustment, settlement or collection of any
claims of Borrower or such Subsidiary in respect thereof, (ii) in the case of a
taking, the reasonable out-of-pocket costs of putting any affected property in a
safe and secure position, (iii) any selling costs and out-of-pocket expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and
similar taxes and Borrower’s good faith estimate of income taxes paid or
payable) in connection with any sale of such assets as referred to in clause
(a)(y) of this definition and (vi) any amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustments associated with any sale of such
assets as referred to in clause (a)(y) of this definition (provided that to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Insurance/Condemnation Proceeds).
 
“Obligations” means all monetary obligations of Borrower under this Agreement,
including the collective reference to the unpaid reimbursement obligations under
Section 2.01, the payment of the Guarantee Fees and Commitment Fee and all other
obligations and liabilities of Borrower to CME Credit Guarantor (including,
without limitation, interest accruing at the then applicable rate after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to Borrower whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement or any other Reimbursement Document, in each case whether
on account of the reimbursement obligations under Section 2.01, fees,
indemnities, costs, expenses or otherwise.
 
“Obligation Currency” shall have the meaning assigned to such term in Section
8.14(a).
 
 “Original Financial Statements” means: (a) in relation to Borrower, the audited
consolidated financial statements of the Group for the financial year ended
December 31, 2013; and (b) in relation to each Subsidiary Guarantor of Borrower,
its unaudited accounts for the latest financial year for which they are
available.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising directly from
any payment made hereunder or under any other Reimbursement Document or directly
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Reimbursement Document.
 
18

--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European community relating to the Economic and Monetary
Union.
 
“Payment Date” shall have the meaning assigned to such term in Section 2.01.
 
“Pension Items” means any curtailments and settlements attributable to a
post-employment benefit scheme.
 
“Permitted Acquisition” means:
 
(a)            an acquisition by a member of the Group of an asset sold, leased,
transferred or otherwise disposed of under Section 5.14(b)(ii); provided that
such asset is not subject to any liabilities (other than any liabilities that
would constitute Permitted Financial Indebtedness or Financial Indebtedness
permitted under Section 5.18(b)(i) if owed by a member of the Group);
 
(b)        an acquisition of shares or securities pursuant to a Permitted Share
Issue;
 
(c)        an acquisition of securities which are Cash Equivalent Investments;
or
 
(d)            acquisition of shares in a Joint Venture to the extent permitted
by Section 5.11.
 
“Permitted Business” means (a) any business conducted by Borrower and any of its
Subsidiaries on February 28, 2014, (b) any reasonable extension of such business
and (c) any business reasonably related, ancillary or complementary thereto.
 
“Permitted Disposal” means any sale, lease, license, transfer or other disposal
which, except in the case of paragraph (b), is on arm’s length terms:
 
(a)            of trading stock, including licenses for content, formats and
other similar or related rights or cash, made by any member of the Group in the
ordinary course of business of the disposing entity on normal commercial terms;
 
(b)            of assets (other than shares, businesses or Intellectual
Property) in exchange for other assets comparable or superior as to type, value
and quality;
 
(c)        of receivables pursuant to the Factoring Facility Agreement;
 
(d)        of obsolete or redundant vehicles, plant and equipment for Cash;
 
(e)            of Cash or Cash Equivalent Investments not otherwise required to
be applied or prohibited by this Agreement or in exchange for other Cash
Equivalent Investments;
 
(f)             constituted by a license of intellectual property rights
permitted by Section 5.20;
 
(g)         to a Joint Venture, to the extent permitted by Section 5.11;
 
19

--------------------------------------------------------------------------------

(h)            arising under Section 5.22 or as a result of any Permitted
Security; or
 
(i)              the disposal of (i) any Subsidiary or Affiliate owned on
February 28, 2014 by CME Media Pro Distribution B.V. (together with CME
Investments B.V.) or Media Pro Entertainment Romania S.A. or (ii) any Radio
Business.
 
“Permitted Financial Indebtedness” means Financial Indebtedness, without
duplication:
 
(a)            arising under (i) the Reimbursement Documents, (ii) the Revolving
Loan Credit Agreement, (iii) the Term Loan Credit Agreement, (iv) the 2017 Third
Party Credit Agreement and (v) the 2015 Third Party Credit Agreement or the 2015
Time Warner Credit Agreement, as applicable;
 
(b)            arising under the 2017 PIK Notes Indenture, the 2017 Notes
Indenture and the 2015 Notes Indenture;
 
(c)        arising under any Treasury Transaction;
 
(d)            arising under a Permitted Loan, a Permitted Guarantee or a
guarantee permitted under Section 5.17(a);
 
(e)            of any person acquired by a member of the Group after the 2017
Effective Date which is incurred under arrangements in existence at the date of
acquisition, but not incurred or increased or having its maturity date extended
in contemplation of, or since, that acquisition, and outstanding only for a
period of six (6) months following the date of acquisition;
 
(f)             arising under the Factoring Facility Agreement up to the
committed amount existing thereunder on February 28, 2014;
 
(g)            arising under any netting, set-off or cash-pooling arrangements
(including the BMG Cash Pooling Arrangements) entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the Group;
 
(h)            arising under paragraph (i) of the definition of Financial
Indebtedness in an amount not to exceed $50,000,000 at any one time; and
 
(i)              Permitted Refinancing Indebtedness.
 
“Permitted Guarantee” means:
 
(a)        the endorsement of negotiable instruments in the ordinary course of
trade;
 
(b)            any guarantee, performance or similar bond or other obligation
guaranteeing performance by any member of the Group under any contract (other
than a contract that is or evidences Financial Indebtedness) entered into in
ordinary course of business of the respective member of the Group as conducted
on February 28, 2014;
 
20

--------------------------------------------------------------------------------

(c)             any guarantee of a Joint Venture to the extent permitted by
Section 5.11;
 
(d)        any guarantee permitted under Section 5.18;
 
(e)             any guarantee given in respect of the netting or set-off,
netting or cash pooling arrangements permitted pursuant to paragraph (b) of the
definition of Permitted Security;
 
(f)             any guarantee given by a member of the Group in respect of or to
secure obligations pursuant to any programming, production, distribution, format
or other intellectual or similar rights or capital equipment or other assets
used in the ordinary course of its business as conducted on February 28, 2014
and not to exceed $50,000,000 (or its equivalent in other currencies) in the
aggregate for the Group at any time; provided that no more than $15,000,000 (or
its equivalent in other currencies) in the aggregate shall be attributable to
Borrower’s Subsidiaries (other than the Subsidiary Guarantors);
 
(g)            any guarantee given to any relevant tax authority in respect of
excise taxes, export duties or other such taxes, charges, duties or imposts
payable by a member of the Group in the ordinary course of its business as
conducted on February 28, 2014; or
 
(h)            any indemnity given in the ordinary course of the documentation
of an acquisition or disposal transaction which is a Permitted Acquisition or
Permitted Disposal which indemnity is in a customary form and subject to
customary limitations.
 
“Permitted Holder” means (a) Time Warner Inc. and (b) partnerships,
corporations, limited liability companies or other entities which are controlled
by Time Warner Inc.
 
“Permitted Investment” means an Investment by Borrower or any Subsidiary of
Borrower in:
 
(a)            Borrower or other member of the Group;
 
(b)            transactions that constitute a Permitted Acquisition, Permitted
Joint Venture, Permitted Loan, or otherwise are permitted by Sections 5.10, 5.11
and 5.16;
 
(c)            Cash Equivalent Investments;
 
(d)            receivables owing to Borrower or any Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as Borrower or any such Subsidiary
deems reasonable under the circumstances;
 
(e)            payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business not in
excess of $5,000,000 at any time outstanding;
 
(f)            Capital Stock, obligations or securities received in settlement
of debts created in the ordinary course of business and owing to Borrower or any
Subsidiary of Borrower or in satisfaction of judgments or pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;
 
21

--------------------------------------------------------------------------------

(g)            Investments made as a result of the receipt of non-cash
consideration from a disposal that was made pursuant to and in compliance with
Section 5.14;
 
(h)            Investments in existence on February 28, 2014; and
 
(i)             Treasury Transactions which transactions or obligations are
incurred in compliance with Section 5.18.
 
“Permitted Loan” means:
 
(a)             any trade credit extended by any member of the Group to its
customers on normal commercial terms and in the ordinary course of its trading
activities;
 
(b)            a loan made to a Joint Venture to the extent permitted under
Section 5.11;
 
(c)             a loan or extension of credit by a member of the Group to
another member of the Group; and
 
(d)            any transaction that constitutes a Permitted Investment.
 
“Permitted Refinancing Indebtedness” means Financial Indebtedness that is
incurred to refinance, refund, replace, exchange or repay Financial Indebtedness
consisting of all, but not less than all, outstanding Term Loans, 2017 PIK Notes
and Revolving Loans, as well as any subsequent refinancing or refunding of all
such Financial Indebtedness; provided in every case, that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of such Financial Indebtedness so
refinanced or refunded except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such refinancing or refunding and by an
amount equal to any existing commitments unutilized thereunder; (b) such
refinancing or refunding has a final maturity date equal to or later than the
final maturity date of, and has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of, all such Financial
Indebtedness being refinanced or refunded (determined without giving effect to
any amortization of or prepayment of such Financial Indebtedness being
refinanced or refunded prior to such date of determination); (c) at the time the
Permitted Refinancing Indebtedness is incurred, no Default or Event of Default
shall have occurred and be continuing; (d) the original obligors in respect of
such Financial Indebtedness being refinanced or refunded remain the only
obligors thereon, (e) to the extent such Financial Indebtedness being refinanced
or refunded is secured by Security, such refinancing or refunding is not secured
by any Security on any property that did not secure such Financial Indebtedness
being refinanced or refunded and (f) the terms and conditions (including, if
applicable, as to Collateral but excluding as to subordination, pricing,
premiums and optional prepayment or redemption provisions) of any such
refinanced or refunded Financial Indebtedness (taken as a whole) are not more
restrictive with respect to Borrower and the Subsidiaries, as reasonably
determined by Borrower in good faith, than the terms and conditions of such
Financial Indebtedness being refinanced or refunded.
 
22

--------------------------------------------------------------------------------

“Permitted Security” means, in each case to the extent not arising over assets
that constitute Collateral and in any event subject to the last proviso of this
definition:
 
(a)            any lien arising by operation of law and in the ordinary course
of business and not as a result of any default or omission by any member of the
Group;
 
(b)            any Security or Quasi-Security arising under any netting, set-off
or cash-pooling arrangements (including the BMG Cash Pooling Arrangements)
entered into by any member of the Group in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of members of
the Group but only so long as such Security or Quasi-Security does not secure
Financial Indebtedness under such arrangements in an amount in excess of
$20,000,000 (or its equivalent) at any one time;
 
(c)            any payment or close out netting or set-off arrangement pursuant
to any Treasury Transaction or foreign exchange transaction entered into by a
member of the Group which constitutes Permitted Financial Indebtedness,
excluding any Security or Quasi-Security under a credit support arrangement;
 
(d)            any Security or Quasi-Security over or affecting any asset
acquired by a member of the Group after the 2017 Effective Date if:
 
(i)            the Security or Quasi-Security was not created in contemplation
of the acquisition of that asset by a member of the Group;
 
(ii)          the principal amount secured has not been increased in
contemplation of or since the acquisition of that asset by a member of the
Group; and
 
(iii)         the Security or Quasi-Security is removed or discharged within six
(6) months of the date of acquisition of such asset;
 
(e)            any Security or Quasi-Security over or affecting any asset of any
company which becomes a member of the Group after the 2017 Effective Date, where
the Security or Quasi-Security is created prior to the date on which that
company becomes a member of the Group if:
 
(i)            the Security or Quasi-Security was not created in contemplation
of the acquisition of that company;
 
(ii)           the principal amount secured has not increased in contemplation
of or since the acquisition of that company; and
 
(iii)         the Security or Quasi-Security is removed or discharged within six
months of that company becoming a member of the Group;
 
(f)            any Security or Quasi-Security arising under any retention of
title, hire purchase or conditional sale arrangement or arrangements having
similar effect in respect of goods supplied to a member of the Group in the
ordinary course of business and on the supplier’s standard or usual terms and
not arising as a result of any default or omission by any member of the Group;
23

--------------------------------------------------------------------------------

(g)            any Quasi-Security arising as a result of a disposal which is a
Permitted Disposal or is permitted under Section 5.14;
 
(h)            any Security or Quasi-Security arising as a consequence of any
finance or capital lease permitted pursuant to Section 5.18(b)(ii);
 
(i)              any Security granted (i) under the Security Documents and (ii)
in respect of the Revolving Loan Credit Agreement and the Term Loan Credit
Agreement;
 
(j)              any Security granted as of the 2017 Effective Date in respect
of: (i) the 2017 PIK Notes, (ii) the 2017 Notes and (iii) the 2015 Notes;
 
(k)             any Security granted as of the 2015 Effective Date in respect of
the 2015 Time Warner Loans;
 
(l)              any Security granted as of the Purchase Date (if any) in
respect of the 2015 Third Party Loans or the 2017 Third Party Loans;
 
(m)           any Security or Quasi-Security created pursuant to clauses 24 and
25 of the general banking conditions (Algemene Bankvoorwaarden) in the
Netherlands; or
 
(n)            any Security not falling under any of the foregoing paragraphs
securing indebtedness the outstanding principal amount of which (when aggregated
with the outstanding principal amount of any other Financial Indebtedness which
has the benefit of a Security given by any member of the Group other than any
permitted under paragraphs (a) to (m) above) does not exceed $10,000,000 (or its
equivalent in other currencies);
 
provided that, notwithstanding anything to the contrary contained in paragraphs
(a) to (n) above, paragraphs (d), (e), (i), sub-paragraphs (i) and (iii) of
paragraph (j), (k) and (l) above shall not constitute a Permitted Security with
respect to CET 21 and any of its Subsidiaries to the extent any of the above
secures directly or indirectly any Financial Indebtedness.
 
“Permitted Share Issue” means an issue of shares by a member of the Group (other
than Borrower) to its immediate Holding Company where (if the existing shares of
the relevant member of the Group are the subject of the Security Documents) the
newly-issued shares also become subject to the Security Documents on the same
terms.
 
“Permitted Transaction” means: (a) any disposal required, Financial Indebtedness
incurred, guarantee or Security or Quasi-Security given, or other transaction
arising, under the Reimbursement Documents; (b) the solvent liquidation or
reorganisation of any member of the Group which is not a Reimbursement Party so
long as any payments or assets distributed as a result of such liquidation or
reorganisation are distributed to other members of the Group; (c) the solvent
amalgamation, demerger, merger, consolidation, corporate reconstruction or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise) as between one member of the Group and other member of the Group and
in the case of any such transaction involving a Reimbursement Party where such
Reimbursement Party remains as the surviving entity; and (d) transactions (other
than (i) any sale, lease, license, transfer or other disposal and (ii) the
granting or creation of Security or the incurring or permitting to subsist of
Financial Indebtedness) conducted in the ordinary course of business on arm’s
length terms.
 
24

--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“PIK Election” has the meaning assigned to such term in Section 2.03(d).
 
“Pledge Agreements” means the Borrower Pledge Agreement and the CME NV Pledge
Agreement.
 
“Preferred Stock,” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.
 
“Process Agent” has the meaning assigned to such term in Section 8.08(d).
 
“Purchase Date” means, as the context requires, the date that either or both of
the 2015 Third Party Loans Purchase Price and the 2017 Third Party Loans
Purchase Price is or are paid by the CME Credit Guarantor.
 
 “Purchase Price” means the 2017 Third Party Loans Purchase Price and the 2015
Third Party Loans Purchase Price.
 
“Quarter Date” means each of March 31, June 30, September 30 and December 31.
 
“Quarterly Financial Statements” means the financial statements delivered
pursuant to Section 5.01(a)(ii).
 
“Quasi-Security” has the meaning assigned to such term in Section 5.13.
 
“Radio Business” means (a) the radio business operated in Romania by Borrower as
the Pro FM group (including Pro FM, Info FM, Dance FM and Music FM) and (b) the
radio business operated in Bulgaria by Borrower as the bTV Radio group
(including bTV Radio, N-Joy, Z-Rock, Melody, Classic FM, Jazz FM and Jazz FM
Lounge).
 
“Reimbursement Documents” means this Agreement, the Guarantee, the Security
Documents, the Commitment Letter and all other agreements, notes, certificates,
documents, instruments and writings at any time delivered in connection herewith
or therewith.
 
“Reimbursement Parties” means Borrower and the Subsidiary Guarantors.
 
“Reinvestment Prepayment Date” means (x) with respect to any prepayment when the
2017 PIK Priority Condition exists, the 21st Business Day following the date
that is 360 days after the of receipt of the proceeds from the applicable asset
disposition and (y) with respect to any prepayment when the 2017 PIK Priority
Condition does not exist, the date that is the 361st day after the receipt of
the proceeds from the applicable asset disposition or the receipt of Net
Insurance/Condemnation Proceeds, as applicable.
 
25

--------------------------------------------------------------------------------

 “Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Relevant Jurisdiction” means, in relation to Borrower or any other member of
the Group:
 

(a) its jurisdiction of incorporation;

 

(b) any jurisdiction where it conducts a substantive part of its business; and

 

(c) the jurisdiction whose laws govern the perfection of any of the Security
granted under the Security Documents entered into by it.

 
“Relevant Period” means each period of twelve (12) months ending on or about the
last day of the Financial Year and each period of twelve (12) months ending on
or about the last day of each Accounting Quarter.
 
“Responsible Officer” means a Chief Executive Officer, Chief Financial Officer,
Deputy Chief Financial Officer or Treasurer of Borrower.
 
“Restricted Investment” means any Investment other than a Permitted Investment.
 
“Restricted Payment” has the meaning assigned to such term in Section 5.22.
 
“Revolving Loans” means the revolving loans to Borrower outstanding under the
Revolving Loan Credit Agreement.
 
“Revolving Loan Credit Agreement” means that certain Amended and Restated
Revolving Loan Facility Credit Agreement dated as of May 2, 2014, as amended and
restated as of November 14, 2014, among Borrower, Time Warner Inc. and the other
lenders party thereto from time to time, and the administrative agent party
thereto, as it may be amended, restated, refinanced or modified from time to
time.
 
“S&P” means Standard & Poor’s Rating Services or its successor.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
 
26

--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
“Scheduled Prepayment Date” has the meaning assigned to such term in Section
5.24.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
 “Security Documents” means the Pledge Agreements and the Amended Intercreditor
Agreement.
 
“Significant Subsidiary” means any Subsidiary of Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1‑02 of Regulation S‑X
(as in effect on February 28, 2014) promulgated by the SEC.
 
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
“Specified Time Warner Credit Event” means the occurrence of an "event of
default" as defined under any of clauses (c) through (n) of Article VII of the
2017 Third Party Credit Agreement or the corresponding provisions of the 2015
Third Party Credit Agreement, if applicable, in each case which event of default
was solely due to any condition, action or failure to act by CME Credit
Guarantor and not due, in whole or in part, to any condition, action or failure
to act by Borrower.
 
“Subordinated Obligations” means any Financial Indebtedness of Borrower or any
Subsidiary Guarantor (whether outstanding on February 28, 2014 or thereafter
incurred) which is subordinate or junior in right of payment to obligations
under this Agreement pursuant to a written agreement.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (i)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all such ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the board of directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (iii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iv) any other
Person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Borrower.
 
27

--------------------------------------------------------------------------------

“Subsidiary Guarantors” means CME NV, CME BV and any other Subsidiary of
Borrower that becomes a Subsidiary Guarantor pursuant to Section 5.23.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority of any type whatsoever, including any interest, additions to tax or
penalties applicable thereto.
 
“TBS” means Turner Broadcasting System, Inc. a Georgia corporation.
 
“Term Loans” means the term loans made to Borrower under the Term Loan Credit
Agreement.
 
“Term Loan Credit Agreement” means that certain Amended and Restated Term Loan
Facility Credit Agreement dated as of February 28, 2014, as amended and restated
as of November 14, 2014, among Borrower, Time Warner Inc. and the other lenders
party thereto from time to time, and the administrative agent party thereto, as
it may be amended, restated, refinanced or modified from time to time.
 
“Total Purchase Price” means the consideration (including associated costs and
expenses) for a an acquisition and any Financial Indebtedness or other assumed
actual or contingent liability, in each case remaining in the acquired company
(or any such business) at the date of acquisition.
 
“Trade Instruments” means any performance bonds, advance payment bonds or
documentary letters of credit issued in respect of the obligations of any member
of the Group arising in the ordinary course of trading of that member of the
Group.
 
“Transactions” means the 2017 Transactions and the 2015 Transactions.
 
“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price but not for speculative purposes.
 
“U.S.” means the United States of America.
 
“USA Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.
 
28

--------------------------------------------------------------------------------

Section 1.02      Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) except as provided in this
Agreement, any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and, unless the context requires otherwise,
shall include without limitation (x) any applicable foreign statute, law
(including any rules or regulations promulgated under any such statute or law),
regulation, treaty, rule, official directive, request or guideline of any
foreign national, state, local, municipal, or other governmental, fiscal,
monetary or regulatory body, agency, department or regulatory, self‑regulatory
or other authority or organization, whether or not having the force of law (but
if not having the force of law, one which applies generally to the class or
category of institutions of which CME Credit Guarantor forms a part and
compliance with which is in accordance with the general practice of those
financial institutions) and (y) any applicable decision of any competent court
or other judicial body, (f) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (g) as used herein, the obligation of any Reimbursement Party
under this Agreement or any other Reimbursement Document in respect of interest
accruing under this Agreement or the other Reimbursement Documents shall be
deemed to include without limitation any interest accruing during the pendency
of, or after the filing of any petition in respect of, any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowable or allowed in such proceeding and (h) all currency amounts shall be to
Dollars, except with respect to Section 5.15(a).  For the avoidance of doubt,
for all purposes under this Agreement (including computing Consolidated Total
Leverage), the amount of the 2017 PIK Notes and the Term Loans outstanding shall
be equal to the aggregate principal face amount of such 2017 PIK Notes or Term
Loans outstanding at any such time, without giving effect to the tax treatment
or accounting standards used in respect thereof (including any discount
thereto).  On the 2017 Effective Date, neither the 2015 Third Party Credit
Agreement nor the 2015 Time Warner Credit Agreement exists and references
thereto shall be applicable only if and when either such agreement is executed
and effective.
 
Section 1.03         Resolution of Drafting Ambiguities.  Each Reimbursement
Party acknowledges and agrees that it was represented by counsel in connection
with the execution and delivery of the Reimbursement Documents to which it is a
party, that it and its counsel reviewed and participated in the preparation and
negotiation hereof and thereof and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation hereof or thereof.
 
29

--------------------------------------------------------------------------------

Section 1.04         Fluctuations in the Exchange Rate of Currencies.  When
determining a Group member’s capacity to incur additional Financial
Indebtedness, investments or any other obligations or amounts that are limited
by a threshold basket under Article V, the Dollar equivalent of all outstanding
and additional obligations or amounts that are denominated in foreign currencies
shall be calculated at the exchange rate publicly reported by Bloomberg (or such
other sources as CME Credit Guarantor may agree) as of the date of such
incurrence for the purpose of testing compliance with such threshold basket. 
Notwithstanding the foregoing, the maximum amount of Financial Indebtedness,
investments and any other obligations or amounts that a Group member has
incurred under Article V shall not be deemed to be exceeded for the purpose of
determining the existence of a Default or Event of Default solely as a result of
fluctuations in the exchange rate of currencies after the date of such
incurrence.
 
ARTICLE II


REIMBURSEMENT AND FEES
 
Section 2.01         Reimbursement.
 
(a)            Reimbursement Generally.  Subject to paragraphs (b) and (c)
below, Borrower shall reimburse CME Credit Guarantor, on its own behalf and on
behalf of the 2017 Subsidiary Guarantors, and if applicable, on behalf of the
2015 Subsidiary Guarantors, for the amount (each such amount, a “Guarantee
Reimbursement Amount”), without duplication, of any payment (the date of each
such payment, a “Payment Date”) by CME Credit Guarantor, the 2017 Subsidiary
Guarantors, or if applicable, the 2015 Subsidiary Guarantors (i) under any CME
Credit Guarantee, (ii) of any Purchase Price and (iii) on behalf of Borrower
under the 2017 Third Party Credit Agreement or, if applicable, the 2015 Third
Party Credit Agreement.  The Guarantee Reimbursement Amount shall include any
taxes, fees, charges or other costs reasonably incurred by CME Credit Guarantor
in connection with such payment. CME Credit Guarantor shall promptly notify
Borrower of the Guarantee Reimbursement Amount and Payment Date, and Borrower
shall reimburse CME Credit Guarantor in immediately available funds in Dollars
no later than 1:00 p.m. New York City time (i) on the Business Day CME Credit
Guarantor provides such notice if CME Credit Guarantor provides such notice by
10:00 a.m. Prague time or (ii) on the next Business Day following the day CME
Credit Guarantor provides such notice if CME Credit Guarantor provides such
notice after 10:00 a.m. Prague time, provided that the failure of CME Credit
Guarantor to so notify Borrower, and any delay in so notifying Borrower, shall
not relieve, limit or otherwise affect any obligation of Borrower under this
Agreement or any related document.
 
(b)            Reimbursement Upon Specified Time Warner Credit Event. 
Notwithstanding paragraph (a) above and subject to paragraph (d) below, if a
Guarantee Reimbursement Amount otherwise contemplated by paragraph (a) above is
the result of a Specified Time Warner Credit Event and any or all of CME Credit
Guarantor, the 2017 Subsidiary Guarantors and, if applicable, the 2015
Subsidiary Guarantors have paid such Guarantee Reimbursement Amount, the
reimbursement obligation of Borrower in respect of such Guarantee Reimbursement
Amount will:
 
30

--------------------------------------------------------------------------------

(i)            not include any taxes, fees, charges or other costs incurred by
CME Credit Guarantor in connection with such Guarantee Reimbursement Amount; and
 
(ii)           be payable to CME Credit Guarantor only in the same amounts, and
on the same schedule, terms and conditions, as if such Guarantee Reimbursement
Amount were 2017 Third Party Loans or, if applicable, 2015 Third Party Loans;
provided that if any payment is made with respect to the 2017 Refinancing Hedge
Guarantee then such reimbursement should be paid to CME Credit Guarantor no
later than November 1, 2017.
 
(c)            Transfer of Loan. Upon payment in full of all Guarantee
Reimbursement Amounts and the termination of all CME Credit Guarantees, CME
Credit Guarantor shall transfer to Borrower for no consideration all rights,
title and interest in the 2017 Third Party Credit Agreement and, if applicable,
the 2015 Third Party Credit Agreement acquired pursuant to (x) CME Credit
Guarantor’s or one of its Affiliates’ purchase of  the 2017 Third Party Credit
Agreement or, if applicable, the 2015 Third Party Credit Agreement or (y)
payment under any CME Credit Guarantee, without recourse or warranty of any
kind.
 
(d)            Reimbursement Upon CME Events of Default. Notwithstanding
anything above to the contrary, if an Event of Default due to any condition, any
action or failure to act by Borrower occurs and is continuing under this
Agreement, the 2017 Third Party Credit Agreement, or, if applicable, the 2015
Third Party Credit Agreement, paragraph (b) above shall not apply and any
Guarantee Reimbursement Amounts not reimbursed by Borrower to CME Credit
Guarantor by reason of paragraph (b) shall immediately become due and payable
pursuant to paragraph (a).
 
Section 2.02         Taxes.
 
(a)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of Borrower to CME Credit Guarantor shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes.  If Borrower
shall be required to deduct any Indemnified Taxes from or in respect of any sum
payable hereunder, if any, to CME Credit Guarantor, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.02) CME Credit Guarantor receives an amount equal to the sum it would have
received had no such deductions for Indemnified Taxes been made, (ii) Borrower
shall make such deductions for Indemnified Taxes and (iii) Borrower shall pay
the full amount of Indemnified Taxes deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)            Payment of Other Taxes by the Reimbursement Parties.  Without
limiting the provisions of paragraph (a) above, Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c)            Indemnification by Borrower.  Without duplication of Sections
2.15(a) or (b) above, Borrower shall indemnify CME Credit Guarantor, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.02) paid by CME Credit Guarantor and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Borrower by CME Credit Guarantor shall
be conclusive absent manifest error.
 
31

--------------------------------------------------------------------------------

Section 2.03         Fees.  Borrower shall pay to CME Credit Guarantor the
following fees in respect of the 2017 Third Party Credit Agreement Guarantee,
the 2015 Third Party Credit Agreement Guarantee, if applicable, and the
Commitment Letter:
 
(a)            2017 Refinancing Guarantee Fee.  A guarantee fee (the “2017
Refinancing Guarantee Fee”) payable on each Fee Payment Date in an amount (if
positive) equal to the difference of (i) a rate (the “2017 Refinancing Guarantee
Fee Rate”) per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days)  equal to (x) 8.5% minus (y) the rate of interest paid
by Borrower to the lenders under the 2017 Third Party Credit Agreement based on
EURIBOR set in the 2017 Refinancing Hedge multiplied by (ii) the average
principal amount of the 2017 Third Party Loans outstanding during such period
(with the Dollar amount of such loans determined using the average of the daily
spot conversion rates calculated over the course of such period). The 2017
Refinancing Guarantee Fee will accrue from the funding date of the 2017 Third
Party Loans (and if Borrower makes a PIK Election in respect thereof, compound)
on a semi-annual basis on each Fee Payment Date thereafter in Dollars and be
payable by Borrower to CME Credit Guarantor in cash in Dollars upon the maturity
date (whether at stated maturity, acceleration or otherwise) of the 2017 Third
Party Loans.  Once accrued, the 2017 Refinancing Guarantee Fee will bear
interest at a rate per annum equal to the 2017 Refinancing Guarantee Fee Rate
(computed on the basis of the actual number of days elapsed over a year of 360
days), which interest will also accrue (and, if Borrower makes a PIK Election in
respect thereof, compound) on a semi-annual basis on each Fee Payment Date and
be payable in Dollars to CME Credit Guarantor, at the election of Borrower, in
cash or in kind on each Fee Payment Date and be payable in cash upon the
maturity date (whether at stated maturity, acceleration or otherwise) of the
2017 Third Party Loans. The first 2017 Refinancing Guarantee Fee shall be
payable on the first Fee Payment Date occurring after the initial drawdown date
of the 2017 Third Party Loans.
 
(b)            2015 Refinancing Guarantee Fee.  A guarantee fee (the “2015
Refinancing Guarantee Fee” and such fee and the 2017 Refinancing Guarantee Fee,
individually and collectively, herein called the “Guarantee Fee”) payable on
each Fee Payment Date in Dollars in an amount (if positive) equal to the
difference of (i) a rate (the “2015 Refinancing Guarantee Fee Rate”) per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to (x) 8.50%  minus (y) the rate of interest paid by Borrower to the
lenders under the 2015 Third Party Credit Agreement multiplied by (ii) the
principal amount of the 2015 Third Party Loans outstanding during such period.
The 2015 Refinancing Guarantee Fee will accrue from the funding date of the 2015
Third Party Loans (and, if Borrower makes a PIK Election in respect thereof,
compound) on a semi-annual basis on each Fee Payment Date thereafter in Dollars
and be paid by Borrower to CME Credit Guarantor in cash in Dollars upon the
maturity date (whether at stated maturity, acceleration or otherwise) of the
2015 Third Party Loans.  Once accrued, the 2015 Refinancing Guarantee Fee will
bear interest at a rate per annum equal to the 2015 Refinancing Guarantee Fee
Rate (computed on the basis of the actual number of days elapsed over a year of
360 days), which interest will also accrue (and, if Borrower makes a PIK
Election in respect thereof, compound) on a semi-annual basis on each Fee
Payment Date and be payable in Dollars to CME Credit Guarantor, at the election
of Borrower, in cash or in kind on each Fee Payment Date and be payable in cash
upon the maturity date (whether at stated maturity, acceleration or otherwise)
of the 2015 Third Party Loans.  The first 2015 Refinancing Guarantee Fee shall
be payable on the first Fee Payment Date occurring after the 2015 Effective
Date.
 
32

--------------------------------------------------------------------------------

(c)            Commitment Fee.  A commitment fee (the “Commitment Fee”) equal to
$9,136,190.00, shall be fully earned by Time Warner Inc. on the date the
Commitment Letter is executed and delivered, payable no later than the maturity
date (whether at stated maturity, acceleration or otherwise) of the 2015 Third
Party Loan or 2015 Time Warner Loan, as applicable (the “Due Date”).  Any unpaid
Commitment Fee will bear interest from the 2015 Effective Date at the rate of
8.50% per annum (computed on the basis of the actual number of days elapsed over
a year of 365 days), which interest will accrue (and, if Borrower makes a PIK
election in respect thereof, compound) on a semi-annual basis on each Fee
Payment Date (beginning with the first Fee Payment Date occurring after the 2015
Effective Date) and be payable in Dollars to CME Credit Guarantor, at the
election of Borrower, in cash or in kind on each Fee Payment Date and be payable
in cash upon the Due Date.
 
(d)            Cash Election/PIK Election.  Subject to the limitations set forth
in the last sentence of this paragraph (d), Borrower may elect (an “Election”)
to (i) with respect to a payment on any Fee Payment Date of the then accrued and
unpaid amount of any Guarantee Fee and any interest thereon or of the Commitment
Fee and any interest thereon since the last Fee Payment Date (or, if none, the
applicable Effective Date) to pay all such amounts fully in cash (a “Cash
Election”) or (ii) with respect to any such amount, pay all such amounts by
adding all such amounts on the Fee Payment Date to the accrued and unpaid
Guarantee Fee (a “PIK Election”).  Borrower shall make an Election with respect
to each Fee Payment Date by providing notice to CME Credit Guarantor at least
three (3) Business Days prior to the Fee Payment Date, with such Election to
specify the aggregate amount and whether Borrower is making a Cash Election or
PIK Election with respect to such amount.  If an Election is not made by
Borrower in a timely fashion or at all with respect to the method of payment of
such amount, a PIK Election shall be deemed to have been made for the amount of
such payment.  Notwithstanding anything to the contrary in this Section 2.03,
upon the occurrence and during the continuance of an Event of Default (other
than by reason of a Specified Time Warner Credit Event), no PIK Election may be
made.
 
Section 2.04         Payments Generally
 
(a)            Borrower shall pay to CME Credit Guarantor, on demand, all costs
as more specifically set forth in Section 8.03.
 
(b)  Borrower shall make each payment required to be made by it hereunder
(whether of a Guarantee Reimbursement Amount payable pursuant to Section 2.01,
the payment of the Guarantee Fees and Commitment Fee or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set‑off or counterclaim, in accordance with account instructions as
provided to by CME Credit Guarantor from time to time. Any amounts received
after such time on any date may, in the discretion of CME Credit Guarantor, be
deemed to have been received on the following Business Day for purposes of
calculating interest thereon. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the
following Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. If CME
Credit Guarantor receives any payments hereunder received by it for the account
of any 2017 Subsidiary Guarantor, or if applicable any 2015 Subsidiary
Guarantor, CME Credit Guarantor may retain or distribute such payment in such
manner as it determines in its sole discretion. All payments under this
Agreement shall be made in Dollars.
 
33

--------------------------------------------------------------------------------

(c)            Upon the occurrence and during the continuance of any Event of
Default, if any amount payable by Borrower hereunder (whether of reimbursement
obligations under Section 2.01, the payment of the Guarantee Fees and Commitment
Fee or otherwise) is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (x) 10.5% per annum
(computed on the basis of actual number of days elapsed over a year of 365 days
(or 366 days in a leap year) in the case of reimbursement obligations under
Section 2.01 and (y) 2.0% plus the rate applicable to the amount due in the case
of fees payable under Section 2.03; provided, that any interest accrued pursuant
to this paragraph (c) shall be payable on demand.
 
Section 2.05         Obligation Absolute.  To the fullest extent permitted by
applicable law, the obligations (including the Obligations and the reimbursement
obligations under Section 2.01) of Borrower under this Agreement shall be
absolute, unconditional and irrevocable, and shall be paid or performed strictly
in accordance with the terms of this Agreement under any and all circumstances,
including, without limitation, the following circumstances:
 
(a)          any lack of validity or enforceability of any CME Credit Guarantee;
 
(b           any amendment or waiver of or any consent to depart from the terms
of the 2017 Third Party Credit Agreement or, if applicable, the 2015 Time Warner
Credit Agreement or 2015 Third Party Credit Agreement, or any CME Credit
Guarantee;
 
(c)          any demand made under any CME Credit Guarantee proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or
 
(d)         any other circumstances or happening whatsoever, whether or not
similar to any of the foregoing.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants (as to itself and as to each other
Reimbursement Party or Subsidiary, as applicable) to CME Credit Guarantor that
on each Effective Date:
 
Section 3.01 Organization; Powers; Authorization; Enforceability. Each
Reimbursement Party (a) is validly existing and (if applicable) in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to carry on its business as now conducted and (c) is
qualified to do business in, and (if applicable) is in good standing in, every
jurisdiction where such qualification is required, except in the case of (b) and
(c) to the extent that failure to do so would not reasonably be expected to have
a Material Adverse Effect. The Transactions are within each Reimbursement
Party’s powers and have been duly authorized by all necessary corporate and, if
required, shareholder action. This Agreement has been duly executed and
delivered by Borrower and constitutes, and each other Reimbursement Document
when executed and delivered by the Reimbursement Parties party thereto will
constitute, a legal, valid and binding obligation of Borrower or such
Reimbursement Party, as applicable, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity and (iii) implied covenants
of good faith and fair dealing.
 
34

--------------------------------------------------------------------------------

Section 3.02         Approvals; No Conflicts.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
any other third party is required for the due execution, delivery and
performance by each Reimbursement Party of any Reimbursement Document to which
it is a party, or the consummation of the Transactions, except such as have been
obtained or made and are in full force and effect. The execution, delivery and
performance by each of the Reimbursement Parties of the Reimbursement Documents
to which it is a party and the consummation of the transactions contemplated
thereby (a) do not contravene (i) such Reimbursement Party’s organizational
documents or (ii) any law applicable to such Reimbursement Party, in any
material respect, or (b) will not violate or result in a default or require any
consent or approval under any material indenture, agreement or other instrument
binding upon such Reimbursement Party or its property or Subsidiaries
(including, for the avoidance of doubt, the Revolving Loan Credit Agreement, the
Term Loan Credit Agreement, the 2015 Notes Indenture, the 2017 Notes Indenture
(prior to the 2017 Discharge), the 2017 PIK Notes Indenture, the 2017 Third
Party Credit Agreement, and on the 2015 Effective Date, the 2015 Time Warner
Credit Agreement or the 2015 Third Party Credit Agreement, as applicable), or
give rise to a right thereunder to require any payment to be made by Borrower.
 
Section 3.03         Financial Condition; No Material Adverse Change.
 
(a)            The audited consolidated balance sheet and statements of
operations, stockholders equity and cash flows (including the notes thereto) of
Borrower as of and for the fiscal year ended December 31, 2013, reported on by
Deloitte LLP, independent public accountants, copies of which have heretofore
been furnished to CME Credit Guarantor, when combined with all public filings
with the SEC by any Reimbursement Party since December 31, 2013 and prior to the
applicable Effective Date, present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of
Borrower, as of such date and for such period, in accordance with GAAP.
 
(b)            The unaudited consolidated balance sheet and statements of
operations, stockholders equity and cash flows of Borrower as of and for the
nine-month period ended September 30, 2014, copies of which have heretofore been
furnished to each Lender, when combined with all public filings with the SEC by
any Reimbursement Party since September 30, 2014, and prior to the applicable
Effective Date, present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of Borrower, as of
such date and for such period, in accordance with GAAP, subject to normal
year-end adjustments and the absence of footnotes.
 
35

--------------------------------------------------------------------------------

(c)            Except as disclosed by Borrower (i) in writing to Time Warner
Inc. or (ii) in any document filed with or furnished to the SEC, in each case
prior to the applicable Effective Date, since December 31, 2013, through the
applicable date of determination, there have not been events, changes,
circumstances or occurrences that, when taken as a whole, have had a Material
Adverse Effect during the applicable period taken as a whole or would reasonably
be expected to result in a Material Adverse Effect.
 
Section 3.04          Litigation and Environmental Matters.
 
(a)            Except as disclosed by Borrower (i) in writing to Time Warner
Inc. or (ii) in any document filed with or furnished to the SEC, in each case
prior to the applicable Effective Date, there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or to the
knowledge of Borrower threatened in writing against, Borrower or any of its
Subsidiaries or any business, property or rights of any such person (i) that
involve any Reimbursement Document or the Transactions or (ii) that, if
adversely determined, would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
(b)            Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (x) neither Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability or (iii) has received notice of
any claim with respect to any Environmental Liability and (y) Borrower has no
knowledge of any basis for any Environmental Liability on the part of any of its
Subsidiaries.
 
Section 3.05         Solvency.  Immediately after giving effect to the
Transactions on each Effective Date, Borrower will be, together with its
consolidated Subsidiaries, Solvent.
 
Section 3.06         Margin Securities.  Neither Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T, U or X of the Board of
Governors of the Federal Reserve System of the United States of America), and no
part of the proceeds of the Loan will be used to purchase or carry any margin
stock in violation of said Regulations T, U or X or to extend credit to others
for the purpose of purchasing or carrying margin stock in violation of said
Regulations T, U or X.
 
Section 3.07         Pari Passu Ranking.  Borrower’s payment obligations under
this Agreement or any other Reimbursement Party’s payment obligations under any
Guarantee rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors, except for obligations mandatorily preferred by
law applying to companies generally.
 
36

--------------------------------------------------------------------------------

Section 3.08         Filing or Stamp Tax.  Under the law of Borrower's and each
other Reimbursement Party's jurisdiction of incorporation, other than with
respect to Curaçao, it is not necessary that the Reimbursement Documents be
filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to the Reimbursement Documents or the transactions contemplated by the
Reimbursement Documents (including the Transactions).  As of the applicable
Effective Date, each stamp, registration or similar tax that would be required
under the laws of Curaçao to be paid by any Reimbursement Party in connection
with the execution of the Reimbursement Documents as of each Effective Date is
referenced on Schedule 3.08.
 
Section 3.09         Properties.  Borrower and each of its Subsidiaries have
good title to, or valid leasehold interests in, all of their respective real and
personal property, except for defects in title or interests that would not
reasonably be expected to result in a Material Adverse Effect.
 
Section 3.10         Compliance with Laws and Agreements.  Borrower and each of
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  No Event of Default has
occurred and is continuing.
 
Section 3.11         Taxes.  Borrower and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it or as part of the consolidated group of which it is a member, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.
 
Section 3.12         Disclosure.  All information heretofore or
contemporaneously furnished by or on behalf of Borrower or any of its
Subsidiaries (including all information contained in the Reimbursement Documents
and the annexes, schedules and other attachments to the Reimbursement Documents,
but not including any projected financial statements), when taken together with
the reports and other filings with the SEC made under the Exchange Act by any
Reimbursement Party since September 30, 2014, is, and all other such information
hereafter furnished, including all information contained in any of the
Reimbursement Documents, including any annexes or schedules thereto, by or on
behalf of Borrower or any of its Subsidiaries to or on behalf of any Lender will
be (as of their respective dates and the applicable Effective Date), true and
accurate in all material respects and not incomplete by omitting to state a
material fact necessary to make such information not misleading at such time. 
There is no fact of which Borrower is aware that has not been disclosed to Time
Warner Inc. in writing pursuant to the terms of this Agreement prior to the date
hereof and which, singly or in the aggregate with all such other facts of which
Borrower is aware, would reasonably be expected to result in a Material Adverse
Effect.  All statements of fact and representation concerning the present
business, operations and assets of Borrower or any of its Subsidiaries, the
Reimbursement Documents and the transactions referred to therein are true and
correct in all material respects.  The most recent Budget delivered to CME
Credit Guarantor was prepared by management of Borrower in good faith based upon
assumptions and estimates that are believed by management of Borrower to be
reasonable at the time prepared and at the time the related Budget was so
delivered.
 
37

--------------------------------------------------------------------------------

Section 3.13         Subsidiaries.  Borrower has no Subsidiaries other than as
set forth on Schedule 3.13 hereto (as the same may be updated from time to time
in writing for Subsidiaries formed, acquired, disposed, dissolved or merged
after the 2017 Effective Date in accordance with the terms of this Agreement).
Except as otherwise indicated on Schedule 3.13 hereto, Borrower owns (directly
or indirectly) all of the Capital Stock of each Subsidiary listed on Schedule
3.13 hereto.
 
Section 3.14         Insurance.  All premiums due in respect of all insurance
maintained by Borrower and each other Reimbursement Party have been paid.
 
Section 3.15         Anti-Terrorism Laws; Anti-Corruption Laws.
 
(a)            None of Borrower or any of its Subsidiaries has violated or is in
violation of Anti-Terrorism Laws.
 
(b)            Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.  Borrower, its Subsidiaries and their respective
officers and employees, and, to the knowledge of Borrower, its directors and
agents, are each in compliance and will comply with Anti- Corruption Laws and
applicable Sanctions.  None of (a) Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of
Borrower, any agent of Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.
 
Section 3.16         Security Interest and Perfection.  The Pledge Agreements
are effective to create in favor of CME Credit Guarantor, legal, valid and
enforceable Security on, and security interests in, the Collateral and when
giving effect to the Amended Intercreditor Agreement, create a pari passu right
in favor of CME Credit Guarantor with respect to proceeds realized in respect of
the Collateral in favor of CME Credit Guarantor.
 
Section 3.17         Use of Proceeds.  Borrower shall use the proceeds of the
2017 Third Party Loans only for the discharge of the 2017 Notes Indenture and
the 2017 Notes pursuant to the terms thereof on or around December 15, 2014.
Borrower shall use the proceeds of the 2015 Third Party Loans or the 2015 Time
Warner Loans, as applicable, to repay the principal of the 2015 Notes at the
stated maturity thereof.
 
Section 3.18          Intellectual Property.  Borrower and each other member of
the Group owns, or is licensed to use, all of the Intellectual Property owned or
used by such Person, except for those the failure to own or license which,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  No claim has been threatened, or asserted and is
pending, by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any member of the Group know of any valid basis for any such
claim, except for such claims and infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and the use of such Intellectual Property by each member of the Group
does not infringe the rights of any person, except for such claims and
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
38

--------------------------------------------------------------------------------

Section 3.19         No Default.  As of each Effective Date, there is no default
or event of default or termination event under the 2017 Refinancing Hedge, the
2017 Third Party Credit Agreement, the 2017 PIK Notes Indenture, the Term Loan
Credit Agreement or the Revolving Loan Credit Agreement or this Agreement.  As
of the 2015 Effective Date there will not be a default or event of default under
the 2015 Third Party Credit Agreement or the 2015 Time Warner Credit Agreement,
as applicable.
 
ARTICLE IV


CONDITIONS
 
Section 4.01         2017 Effective Date.  The following actions, conditions and
deliveries shall have occurred on or prior to the 2017 Effective Date:
 
(a)            CME Credit Guarantor received from Borrower evidence that the
2017 Transactions shall have occurred on or before the 2017 Effective Date.
 
(b)            CME Credit Guarantor (or its counsel) shall have received from
Borrower either (i) a counterpart of this Agreement and the Reimbursement
Documents signed on behalf of Borrower or (ii) written evidence satisfactory to
CME Credit Guarantor (which may include fax or email pdf transmission of a
signed signature page of this Agreement) that Borrower signed a counterpart of
this Agreement.
 
(c)            CME Credit Guarantor received from Borrower such documents and
certificates as CME Credit Guarantor reasonably requested relating to (i) the
organization and existence in good standing (if applicable) of each
Reimbursement Party, and (ii) the authorization of any relevant Transactions and
any other legal matters relating to Borrower, this Agreement and each other
Reimbursement Document to be delivered by Borrower on the 2017 Effective Date,
all in form and substance reasonably satisfactory to CME Credit Guarantor.
 
(d)            CME Credit Guarantor received a certificate of the Secretary or
Assistant Secretary of Borrower certifying the names and true signatures of the
officers or directors of Borrower authorized to sign this Agreement and the
other Reimbursement Documents to be delivered by Borrower on the 2017 Effective
Date.
 
(e)            No Default or Event of Default had occurred and was continuing on
the 2017 Effective Date and none will result from the 2017 Transactions.
 
(f)            Each of the representations and warranties made by any
Reimbursement Party set forth in Article III hereof or in any other
Reimbursement Document was true and correct in all material respects (unless
such representation or warranty is already qualified by materiality, in which
case, such representation or warranty was be true and correct in all respects)
on and as of the 2017 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct in all material respects (unless such representation or warranty is
already qualified by materiality, in which case, such representation or warranty
were true and correct in all respects) as of such earlier date.
 
39

--------------------------------------------------------------------------------

(g)            Borrower shall cause CET 21 to deliver to the Trustee under the
2017 Notes Indenture the Redemption Notice and Borrower shall provide evidence
thereof to CME Credit Guarantor.
 
(h)            CME Credit Guarantor received from Borrower a written opinion
(addressed to CME Credit Guarantor and dated the 2017 Effective Date) of (i) DLA
Piper UK LLP, U.S. counsel for the Reimbursement Parties with respect to this
Agreement and the Guarantee, (ii) DLA Piper UK LLP, U.K. counsel for the
Reimbursement Parties with respect to the Amended Intercreditor Agreement, (iii)
Conyers Dill & Pearman, Bermuda counsel for the Reimbursement Parties with
respect to this Agreement and the Borrower Pledge Agreement, and (iv) Loyens and
Loeff N.V., Dutch and Curaçao counsel for the Reimbursement Parties in respect
of the Pledge Agreements, in each case in form and substance reasonably
satisfactory to CME Credit Guarantor.
 
(i)             CME Credit Guarantor received from the Reimbursement Parties
such documents and certificates as CME Credit Guarantor reasonably requested
relating to the authorization of any relevant Transactions and any other legal
matters relating to such Reimbursement Party and the Reimbursement Documents
which such Reimbursement Party is party, all in form and substance reasonably
satisfactory to CME Credit Guarantor.
 
(j)             CME Credit Guarantor received a certificate of the managing
director of each Reimbursement Party certifying the name and true signature of
the managing director of such Reimbursement Party authorized to sign the
Reimbursement Documents to which such Reimbursement Party is party.
 
(k)            CME Credit Guarantor received a certificate from Borrower, dated
the 2017 Effective Date, and signed by a Responsible Officer, confirming
compliance with the conditions set forth in paragraphs (a), (e), (f) and (o) of
this Section 4.01.
 
(l)             CME Credit Guarantor (or its counsel) received from Borrower a
copy of Borrower’s Business Plan on or before the 2017 Effective Date.
 
(m)           CME Credit Guarantor received from each Reimbursement Party all
documents and instruments required by law or reasonably requested by CME Credit
Guarantor to be filed, registered or recorded to create or perfect the Security
intended to be created under the Security Documents.
 
(n)            CME Credit Guarantor received from Borrower, audited financial
and unaudited quarterly financial statements for the fiscal year and fiscal
quarter, respectively, most recently ended for which financial statements are
available and Borrower’s Business Plan.
 
(o)  (i) No Default or Event of Default had occurred and was continuing on the
2017 Effective Date under the Term Loan Credit Agreement and the Revolving Loan
Credit Agreement, and (ii) each of the representations and warranties made by
any Loan Party (as defined in the Term Loan Credit Agreement and the Revolving
Loan Credit Agreement, as applicable) set forth in Article III of the Term Loan
Credit Agreement and Revolving Loan Credit Agreement, as applicable, or in any
other Loan Document (as defined in the Term Loan Credit Agreement and the
Revolving Loan Credit Agreement, as applicable) was true and correct in all
material respects (unless such representation or warranty is already qualified
by materiality, in which case, such representation or warranty was be true and
correct in all respects) on and as of the 2017 Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they were true and correct in all material respects (unless such
representation or warranty is already qualified by materiality, in which case,
such representation or warranty were true and correct in all respects) as of
such earlier date.
 
40

--------------------------------------------------------------------------------

ARTICLE V


COVENANTS
 
From the 2017 Effective Date with respect to each covenant contained in this
Article V, in each case until each CME Credit Guarantee has expired or been
terminated and any Guarantee Reimbursement Amount, Guarantee Fee, Commitment Fee
and all other fees, expenses and other Obligations payable hereunder shall have
been paid in full, Borrower covenants and agrees (as to itself and as to each
other Reimbursement Party or Subsidiary, as applicable) with CME Credit
Guarantor that:
 
Section 5.01          Information Undertakings.
 
(a)            Financial Statements. Borrower shall supply to CME Credit
Guarantor:
 
(i)                  as soon as the same become available, but in any event
within 90 days after:
 

 
(1)
the end of the Financial Year ending on December 31, 2014; and

 

 
(2)
the end of each subsequent Financial Year,

 
the audited consolidated financial statements of Borrower for that Financial
Year; and
 
(ii)                as soon as they are available, but in any event within 45
days after:
 

 
(1)
the end of the Accounting Quarter ending on September 30, 2014; and

 

 
(2)
the end of each subsequent Accounting Quarter,

 
the unaudited consolidated financial statements of Borrower for that Accounting
Quarter and the Relevant Period ending on or about the last day of that
Accounting Quarter (excluding the financial statements for any Accounting
Quarter or Relevant Period ending on December 31).
 
(b)  Compliance Certificate.
 
41

--------------------------------------------------------------------------------

(i)            Borrower shall supply to CME Credit Guarantor, with each set of
financial statements of Borrower delivered pursuant to paragraph (a)(i) or
(a)(ii) of this Section 5.01, a Compliance Certificate (1) setting out (in
reasonable detail) computations as to compliance with Sections
5.04(a), 5.16(b)(i), 5.17(a), 5.18(b)(i), 5.18(b)(ii), paragraph (f) of the
definition of “Permitted Guarantee”, paragraph (e) of the definition of
“Permitted Investment” and paragraphs (b) and (l) of the definition of
“Permitted Security”, in each case as at the date as at which those financial
statements were drawn up, (2) describing (in reasonable detail) any changes in
the corporate structure of the Group (including the incorporation of new
entities) for the Relevant Period not previously disclosed in writing to CME
Credit Guarantor and (3) stating whether or not a Default or Event of Default
has occurred, and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto.
 
(ii)           Each Compliance Certificate shall be signed by two (2)
Responsible Officers of Borrower.
 
(c)            Requirements as to Financial Statements.
 
(i)            Borrower shall procure that each set of its Annual Financial
Statements and Quarterly Financial Statements includes a balance sheet, profit
and loss account and cashflow statement.
 
(ii)            Each set of financial statements delivered pursuant to Section
5.01(a):
 
(1)            shall be certified by a Responsible Officer as fairly presenting,
in all material respects its financial condition and operations as at the date
as at which those financial statements were drawn up and, in the case of the
Annual Financial Statements, shall be accompanied by a report from the Auditors
and accompanying those Annual Financial Statements; and
 
(2)            shall be prepared using GAAP, and using further accounting
practices and financial reference periods consistent with those applied in the
preparation of the Original Financial Statements and Borrower’s Business Plan,
unless, in relation to any set of financial statements, Borrower notifies CME
Credit Guarantor that there has been a change in GAAP or the accounting
practices and it and, if requested by CME Credit Guarantor and subject to
sub-paragraph (iii) below, its Auditors deliver to CME Credit Guarantor: (A) a
description of any change necessary for those financial statements to reflect
GAAP or accounting practices upon which Borrower’s Business Plan or, as the case
may be, relevant Original Financial Statements were prepared and (B) sufficient
information, in form and substance as may be reasonably required by CME Credit
Guarantor, to enable CME Credit Guarantor to determine whether Section 5.04 has
been complied with and to make an accurate comparison between the financial
position indicated in those financial statements and Borrower’s Business Plan
and/or Original Financial Statements.
 
42

--------------------------------------------------------------------------------

Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which Borrower’s Business Plan or, as the case may be, the Original
Financial Statements were prepared.
 
(iii)         Any requirement for the Auditors of Borrower to deliver the
information required to be delivered under sub-paragraphs (ii)(1) and (ii)(2)
above and sub-paragraph (iv) below will be subject to CME Credit Guarantor
agreeing to any necessary hold harmless or other similar letters with them.
 
(iv)         If an Event of Default is continuing, CME Credit Guarantor may
notify Borrower that it wishes to discuss the financial position of the
Guarantee Reimbursement Amount with the Auditors and stating the questions or
issues that CME Credit Guarantor wishes to discuss.  In this event, Borrower
must ensure that the Auditors are authorized (at the expense of Borrower):
 
(1)            to discuss the financial position of the relevant Reimbursement
Party with CME Credit Guarantor on request from CME Credit Guarantor; and
 
(2)            to disclose to CME Credit Guarantor any information which CME
Credit Guarantor may reasonably request.
 
(d)            Budget.
 
(i)            Borrower shall supply to CME Credit Guarantor, as soon as it
becomes available but in any event with 45 days after the start of each of its
Financial Years (or such earlier time as is set forth in Section 5.04(b)(iv)),
an annual Budget for that Financial Year.
 
(ii)           Borrower shall ensure that each Budget under paragraph (b) of the
definition thereof:
 
(1)            is in a form reasonably acceptable to CME Credit Guarantor and
includes a projected consolidated profit and loss, balance sheet and cashflow
statement for the Group, and projected financial covenant calculations and a
twelve (12) month cashflow forecast for the Group; and
 
(2)            is prepared in accordance with GAAP and the accounting practices
and financial reference periods applied to financial statements under Section
5.01(a).
 
(iii)          If Borrower updates or changes the Budget or the Budget has
previously not been approved by the Board, Borrower shall within not more than
ten (10) Business Days of the update or change being made or approval by the
Board being granted deliver to CME Credit Guarantor, such updated or changed or
approved Budget together with a written explanation of the main changes in that
Budget.
 
43

--------------------------------------------------------------------------------

(e)            Presentations.  If CME Credit Guarantor reasonably suspects a
Default is continuing or may have occurred or may occur, upon request by CME
Credit Guarantor giving reasonable notice, an officer of Borrower shall give a
presentation to CME Credit Guarantor about the on-going business and financial
performance of the Group.
 
(f)            Year-end.  Borrower shall procure that:
 
(i)            each Financial Year-end of each member of the Group falls on
December 31; and
 
(ii)           each Accounting Quarter ends on a Quarter Date.
 
(g)            Information; Miscellaneous.  Borrower shall supply to CME Credit
Guarantor:
 
(i)            copies of all documents dispatched by Borrower to its
shareholders generally (or any class of them) or its senior creditors generally
at the same time as they are dispatched;
 
(ii)           promptly upon becoming aware of them, the details of any
litigation, arbitration or administrative proceedings which are current,
threatened or pending against any member of the Group, and which, if adversely
determined, are reasonably likely to have a Material Adverse Effect or which
involve a potential or alleged liability exceeding in aggregate at any one time
$5,000,000 in respect of Borrower and its Subsidiaries;
 
(iii)         (if and to the extent prepared) the annual combined GAAP financial
statements of CET 21 and its Subsidiaries, promptly after such preparation;
 
(iv)         promptly, such information as CME Credit Guarantor may reasonably
require about the Collateral and compliance of the Reimbursement Parties with
the terms of any Security Documents; and
 
(v)          promptly, on request, such further information regarding the
financial condition, assets or operations of any member of the Group as CME
Credit Guarantor may reasonably request.
 
Section 5.02         Notices of Material Events.  Borrower will furnish (or
cause to be furnished) to CME Credit Guarantor prompt written notice of (i) the
occurrence of any Default or Event of Default, (ii) the occurrence of any
“default” or “event of default” as such terms are defined in the definitive
documents applicable to any Material Indebtedness (including, without
limitation, the 2017 PIK Notes Indenture, the 2017 Third Party Credit Agreement,
the 2015 Third Party Credit Agreement, if applicable, and 2015 Notes Indenture)
and (iii) any material amendments or waivers to the definitive documentation
applicable to any Material Indebtedness (including, without limitation, the 2017
PIK Notes Indenture, the 2017 Third Party Credit Agreement, the 2015 Third Party
Credit Agreement, if applicable, and the 2015 Notes Indenture).  Each notice
delivered under clauses (i) and (ii) of the preceding sentence of this Section
5.02 shall be accompanied by a statement of a Responsible Officer setting forth
the details of the Default or Event of Default, in the case of clause (i), or
other event, in the case of clause (ii), requiring such notice and any action
taken or proposed to be taken with respect thereto.
 
44

--------------------------------------------------------------------------------

Section 5.03         Use of Proceeds.  The 2017 Third Party Loans shall be used
by Borrower solely to consummate the 2017 Discharge in order to repay the 2017
Notes at the redemption date thereof.  The 2015 Third Party Loans, or the 2015
Time Warner Loans, as applicable, shall be used by Borrower solely to repay the
2015 Notes at the stated maturity thereof.  No part of the proceeds of the 2017
Third Party Loan, or the 2015 Third Party Loans or the 2015 Time Warner Loans,
as applicable, will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the regulations of the Board of Governors,
including Regulations T, U and X.  Borrower will not request any of the 2017
Third Party Loans, or the 2015 Third Party Loans or the 2015 Time Warner Loans,
as applicable, and Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any of the 2017 Third Party Loans, or the
2015 Third Party Loans or the 2015 Time Warner Loans, as applicable, (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
 
Section 5.04         Financial Covenants.
 
(a)            Borrower shall ensure that:
 
(i)            Cashflow Cover. In respect of any test date set forth in the
table below, Cashflow Cover shall not be less than the ratio set forth opposite
such date in the table below:
 
Test Date
 
Minimum Cashflow Cover Ratio
 
December 31, 2015
0.250 to 1.00
March 31, 2016
0.300 to 1.00
June 30, 2016
0.350 to 1.00
September 30, 2016
0.400 to 1.00
December 31, 2016
0.425 to 1.00
March 31, 2017
0.450 to 1.00
June 30, 2017
0.500 to 1.00
September 30, 2017
0.500 to 1.00
December 31, 2017
0.500 to 1.00
March 31, 2018
0.525 to 1.00
June 30, 2018
0.600 to 1.00
September 30, 2018
0.650 to 1.00
December 31, 2018
0.700 to 1.00
Each Quarter Date thereafter
Levels are set pursuant to Section 5.04(b)(iv)

45

--------------------------------------------------------------------------------

(ii)            Interest Cover.  In respect of any test date set forth in the
table below, Interest Cover shall not be less than the ratio set forth opposite
such date in the table below:
 
Test Date
 
Minimum Interest Cover Ratio
 
December 31, 2014
0.60 to 1.00
March 31, 2015
0.65 to 1.00
June 30, 2015
0.65 to 1.00
September 30, 2015
0.65 to 1.00
December 31, 2015
0.75 to 1.00
March 31, 2016
0.75 to 1.00
June 30, 2016
0.80 to 1.00
September 30, 2016
0.80 to 1.00
December 31, 2016
0.85 to 1.00
March 31, 2017
0.85 to 1.00
June 30, 2017
0.90 to 1.00
September 30, 2017
0.90 to 1.00
December 31, 2017
0.95 to 1.00
March 31, 2018
1.00 to 1.00
June 30, 2018
1.10 to 1.00
September 30, 2018
1.25 to 1.00
December 31, 2018
1.35 to 1.00
Each Quarter Date thereafter
Levels are set pursuant to Section 5.04(b)(iv)

46

--------------------------------------------------------------------------------

(iii)            Consolidated Total Leverage.  In respect of any test date set
forth in the table below, Consolidated Total Leverage shall not exceed the ratio
set forth opposite such date in the table below:
 
Test Date
 
Maximum Consolidated Total Leverage Ratio
 
December 31, 2014
15.50 to 1.00
March 31, 2015
14.50 to 1.00
June 30, 2015
13.50 to 1.00
September 30, 2015
13.50 to 1.00
December 31, 2015
12.50 to 1.00
March 31, 2016
12.00 to 1.00
June 30, 2016
11.50 to 1.00
September 30, 2016
11.00 to 1.00
December 31, 2016
11.00 to 1.00
March 31, 2017
10.50 to 1.00
June 30, 2017
10.50 to 1.00
September 30, 2017
10.00 to 1.00
December 31, 2017
10.00 to 1.00
March 31, 2018
9.50 to 1.00
June 30, 2018
9.50 to 1.00
September 30, 2018
9.00 to 1.00
December 31, 2018
9.00 to 1.00
Each Quarter Date thereafter
Levels are set pursuant to Section 5.04(b)(iv)



(b)            Covenant Testing, Resetting and 2019 Covenant Level Setting.
 
(i)            The financial covenants set out in Section 5.04(a) shall be
calculated using the consolidated financial statements of Borrower prepared in
accordance with GAAP and tested on a consolidated basis by reference to each of
the consolidated financial statements of Borrower delivered pursuant to Section
5.01(a) and/or each Compliance Certificate delivered pursuant to Section
5.01(b).
 
47

--------------------------------------------------------------------------------

(ii)            For the purpose of calculating the financial covenants set out
in Section 5.04(a):
 
(1)            there shall be included in determining EBITDA for any Relevant
Period the earnings before interest, tax, depreciation and amortisation
(calculated on the same basis as EBITDA, mutatis mutandis) for the Relevant
Period of any company, business or undertaking that is acquired by a member of
the Group and is not subsequently sold, transferred or otherwise disposed of
during such Relevant Period;
 
(2)            there shall be excluded in determining EBITDA for any Relevant
Period the earnings before interest, tax depreciation and amortization
(calculated on the same basis as EBITDA, mutatis mutandis) of any company,
business or undertaking that is sold, transferred or otherwise disposed by a
member of the Group during such period; provided, however, that in the case of a
Permitted Disposal under clause (i) of the defined term “Permitted Disposal”,
this paragraph (2) shall not apply if the effect of its application to such
clause (i) would be the sole cause of an Event of Default under the financial
covenants set out in Section 5.04(a);
 
(3)            for purposes of determining Consolidated Total Leverage at the
end of any Relevant Period the outstanding amount of any Group Borrowings shall
be determined using the blended average Euro to Dollar conversion rate used by
Borrower across the four applicable fiscal quarters when preparing the Quarterly
Financial Statements or Annual Financial Statements, as applicable, for such
Relevant Period; and
 
(4)            for the avoidance of doubt, for purposes of computing
Consolidated Total Leverage, the amount of 2017 PIK Notes and the Term Loans
outstanding shall be equal to the aggregate principal face amount of such 2017
PIK Notes and the Term Loans outstanding at any such time, without giving effect
to the tax treatment or accounting standards used in respect thereof;
 
(iii)         Financial covenants shall be tested as of the end of each
Accounting Quarter of Borrower, beginning with the first full Accounting Quarter
of Borrower occurring after the Borrowing Effective Date, set forth in each
applicable table in paragraph (a) above.
 
(iv)        Borrower shall deliver to CME Credit Guarantor on or before December
31, 2018 a Budget and projections for the Financial Year ended December 31,
2019, and thereafter but on or before February 15, 2019, Borrower and CME Credit
Guarantor shall negotiate covenant levels on a quarterly basis for 2019 for each
of the financial covenant ratios contained in paragraph (a) that include a
similar amount of cushion to the Budget numbers as the then existing ratios in
paragraph (a) contain.  Until Borrower and CME Credit Guarantor mutually agree
to such new ratios, the ratios provided in paragraph (a) above for the
Accounting Quarter ended December 31, 2018 shall continue to apply for purposes
of compliance with this Section 5.04 during each Accounting Quarter of 2019.

48

--------------------------------------------------------------------------------

Section 5.05         Authorizations.  Each Reimbursement Party and each other
member of the Group shall promptly:
 
(a)            obtain, comply with and do all that is necessary to maintain in
full force and effect; and
 
(b)            upon request, supply certified copies to CME Credit Guarantor of,
 
any approval by any Authorization (including, without limitation, the
Broadcasting Licenses) required under any law or regulation of a Relevant
Jurisdiction to:
 
(i)            enable it to perform its obligations under the Reimbursement
Documents;
 
(ii)          ensure the legality, validity, enforceability or admissibility in
evidence of any Reimbursement Document (subject to any necessary translation of
such Reimbursement Documents and notarization of any such translation); and
 
(iii)         carry on its business where failure to obtain, comply or maintain
such approval by any Authorization has or is reasonably likely to have a
Material Adverse Effect.
 
Section 5.06         Compliance with Laws.
 
(a)            Each Reimbursement Party shall (and Borrower shall ensure that
each member of the Group will) comply in all respects with (i) all
Anti-Corruption Laws and applicable Sanctions to which it is subject and (ii)
all other laws to which it is subject, if, in the case of this clause (ii),
failure so to comply has or is reasonably likely to have a Material Adverse
Effect.
 
(b)            Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
 
Section 5.07         Taxation.
 
(a)            Borrower shall (and shall ensure that each member of the Group
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:
 
(i)           such payment is being contested in good faith;
 
(ii)          adequate reserves are being maintained for those Taxes and the
costs required to contest them which have been disclosed in its latest financial
statements delivered to CME Credit Guarantor under Section 5.01(a); and
 
(iii)         such payment can be lawfully withheld and failure to pay those
Taxes does not have or is not reasonably likely to have a Material Adverse
Effect.
 
(b)            No member of the Group may change its residence for Tax purposes.

49

--------------------------------------------------------------------------------

Section 5.08         Merger.  No member of the Group shall enter into any
amalgamation, demerger, merger, consolidation or corporate reconstruction other
than a Permitted Transaction.
 
Section 5.09         Change of Business.  Borrower shall not, and shall not
permit any Subsidiary to, engage in any business other than a Permitted
Business.
 
Section 5.10         Acquisitions.
 
(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) acquire a company or
other entity or any shares or securities or a business or undertaking (or, in
each case, any interest in any of them).
 
(b)            Paragraph (a) above does not apply to an acquisition of a
company, or other entity, or of shares, securities or a business or undertaking
(or, in each case, any interest in any of them):
 
(i)            where:
 

(1) no Event of Default is continuing on the closing date for the acquisition or
would occur as a result of the acquisition;

 

(2) in the case of acquisition of a company or partnership, it is incorporated
with limited liability or is a limited liability partnership and it is engaged
in a business substantially the same as that carried on by the Group; and

 

(3) the Total Purchase Price for such acquisition, when aggregated with the
Total Purchase Price for any other acquisitions under this paragraph (b)(i) does
not in any Financial Year of Borrower exceed $5,000,000 or its equivalent;

 
(ii)          which is a Permitted Acquisition or a Permitted Transaction.
 
Section 5.11         Joint Ventures.
 
(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will):
 
(i)            enter into, invest in or acquire (or agree to acquire) any
shares, stock, securities or other interest in any Joint Venture; or
 
(ii)            transfer any assets or lend to or guarantee or give an indemnity
for or grant any Security for the obligations of a Joint Venture or maintain the
solvency of or provide working capital to any Joint Venture (or agree to do any
of the foregoing).
 
(b)            Paragraph (a) above does not apply to any acquisition of (or
agreement to acquire) any interest in a Joint Venture or transfer of assets (or
agreement to transfer assets) to a Joint Venture or loan made to or guarantee
given in respect of the obligations of a Joint Venture if:
 
50

--------------------------------------------------------------------------------

(i)            no Event of Default is continuing or would result from such
acquisition, transfer, loan or guarantee and:
 
(1)            the Joint Venture is engaged in a business substantially the same
as that carried on by the Group or any reasonable extension of such business;
and
 
(2)            the aggregate Joint Venture Investment in any Financial Year of
Borrower in all Joint Ventures does not exceed $5,000,000 or its equivalent;
 
(ii)          such transaction is permitted under Section 5.10(b)(i) or is a
Permitted Acquisition or is otherwise permitted by Section 5.14, or is a
Permitted Loan or is otherwise permitted by Section 5.16.
 
Section 5.12         Pari Passu Ranking.  Each Reimbursement Party shall ensure
that at all times any unsecured and unsubordinated claims of CME Credit
Guarantor against it under the Reimbursement Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors except
those creditors whose claims are mandatorily preferred by laws of general
application to companies.
 
Section 5.13         Negative Pledge.  In this Section 5.13, “Quasi-Security”
means an arrangement or transaction described in paragraph (b) below.  Except as
permitted under paragraph (c) below:
 
(a)            Borrower shall not (and shall ensure that no other member of the
Group will) create or permit to subsist any Security over any of its assets.
 
(b)            Borrower shall not (and shall ensure that no other member of the
Group will):
 
(i)            sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by a member of the Group;
 
(ii)           sell, transfer or otherwise dispose of any of its receivables on
recourse terms;
 
(iii)         enter into any arrangement under which money or the benefit of a
bank or other account may be applied, set-off or made subject to a combination
of accounts; or
 
(iv)         enter into any other preferential arrangement having a similar
effect, in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.
 
(c)            Paragraphs (a) and (b) above do not apply to any Security or (as
the case may be) Quasi-Security, which is:
 
(i)            a Permitted Security; or
 
51

--------------------------------------------------------------------------------

(ii)  a Permitted Transaction.
 
Section 5.14         Disposals.
 
(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset.
 
(b)            Paragraph (a) above does not apply to any sale, lease, transfer
or other disposal:
 
(i)            of assets made (x) while no Event of Default is continuing or
would result from such sale, lease, transfer or other disposal, (y) for a
purchase price where Borrower shall receive not less than 75% of such
consideration in the form of cash or Additional Assets and (z) where the higher
of the market value and net consideration receivable (when aggregated with the
higher of the market value and net consideration received or receivable for any
other sale, lease, license, transfer or other disposal made under this paragraph
(b)(i)) does not in any Financial Year of Borrower, exceed $5,000,000 or its
equivalent, subject (in relation to any asset which constitutes Collateral) to
the provisions of the Security Documents;
 
(ii)           of assets to a member of the Group made while no Event of Default
is continuing or would result from such sale, lease, transfer or other disposal;
or
 
(iii)         which is a Permitted Disposal or a Permitted Transaction.
 
Section 5.15         Arm’s Length Basis.
 
(a)            Except as permitted by paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) enter into any
transaction with any Affiliate other than a member of the Group unless:
 
(i)            the terms of such transaction are no less favorable to Borrower
or such other member of the Group, as the case may be, than those that could be
obtained in a comparable transaction at the time of such transaction in arm’s
length dealings with a Person who is not such an Affiliate;
 
(ii)           in the event such transaction involves an aggregate amount in
excess of €20 million, the terms of such transaction have been approved by a
majority of the members of the Board and by a majority of the members of the
Board having no personal stake in such transaction, if any (and such majority or
majorities, as the case may be, determines that such transaction satisfies the
criteria in paragraph (i) above); and
 
(iii)         in the event such transaction involves an aggregate amount in
excess of €75 million, Borrower has received a written opinion from an
independent investment banking firm of internationally recognized standing that
such transaction is not materially less favorable than those that might
reasonably have been obtained in a comparable transaction at such time on an
arm’s length basis from a Person that is not an Affiliate.
52

--------------------------------------------------------------------------------

(b)            The following transactions shall not be a breach of this Section
5.15:
 
(i)            any cash dividends, redemption of capital or distributions made
by a member of the Group to a member of the Group to the extent permitted under
Section 5.22;
 
(ii)           fees, costs and expenses payable under the Reimbursement
Documents in the amounts agreed by CME Credit Guarantor;
 
(iii)         any Permitted Transaction; and
 
(iv)        any transaction between or among (x) any member of the Group and (y)
CME Credit Guarantor and any of its Affiliates, including, without limitation,
this Agreement and the Reimbursement Documents, the Revolving Loan Credit
Agreement, the Term Loan Credit Agreement, the 2017 PIK Notes Indenture and, if
applicable, the 2015 Time Warner Credit Agreement.
 
Section 5.16          Loans or Credit.
 
(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) be a creditor in
respect of any Financial Indebtedness.
 
(b)            Paragraph (a) above does not apply to:
 
(i)            a loan made by a member of the Group while no Event of Default is
continuing or would result from the making of such loan, which when aggregated
with the principal amount of any other loans made under this paragraph does not
in any Financial Year of Borrower, exceed $5,000,000 or its equivalent; or
 
(ii)          a Permitted Loan or a Permitted Transaction.
 
Section 5.17         No Guarantees or Indemnities.
 
(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) incur or allow to
remain outstanding any guarantee or guarantees in respect of any obligation of
any person where the maximum aggregate contingent liability of the Group under
all such guarantees exceeds $5,000,000 at any time.
 
(b)            Paragraph (a) does not apply to a guarantee which is:
 
(i)            a Permitted Guarantee; or
 
(ii)           a Permitted Transaction.
 
Section 5.18  Financial Indebtedness.
53

--------------------------------------------------------------------------------

(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) incur or allow to
remain outstanding any Financial Indebtedness.
 
(b)            Paragraph (a) above does not apply to Financial Indebtedness
which is:
 
(i)            incurred while no Event of Default is continuing or would result
from such incurrence, the outstanding amount of which does not exceed $7,000,000
(or its equivalent) in aggregate for the Group in any Financial Year of
Borrower;
 
(ii)           incurred while no Event of Default is continuing or would result
from such incurrence under finance or capital leases provided that the aggregate
capital value of all such items so leased under outstanding leases by members of
the Group does not exceed $7,000,000 (or its equivalent in other currencies) at
any time; or
(iii)         Permitted Financial Indebtedness or a Permitted Transaction.
 
Section 5.19         Access.  If an Event of Default is continuing, each
Reimbursement Party shall (and Borrower shall ensure that each member of the
Group will) permit CME Credit Guarantor and/or accountants or other professional
advisers and contractors of CME Credit Guarantor free access at all reasonable
times and on reasonable notice at the risk and cost of the applicable
Reimbursement Party to (a) the premises, assets, books, accounts and records of
each member of the Group and (b) meet and discuss matters with management of the
Group.
 
Section 5.20         Intellectual Property.
 
(a)            Borrower shall (and shall ensure that each other member of the
Group will):
 
(i)            preserve and maintain the subsistence and validity of the
Intellectual Property necessary for the business of members of the Group;
 
(ii)           use reasonable endeavours to prevent any infringement in any
material respect of the Intellectual Property;
 
(iii)         make registrations and pay all registration fees and taxes
necessary to maintain the Intellectual Property owned by it in full force and
effect and record its interest in that Intellectual Property;
 
(iv)         not use or permit the Intellectual Property to be used by it or any
relevant member of the Group in a way or take any step or omit to take any step
in respect of that Intellectual Property which may materially and adversely
affect the existence or value of the Intellectual Property or imperil the right
of any relevant member of the Group to use such property; and
 
(v)          not discontinue the use of the Intellectual Property,
 
54

--------------------------------------------------------------------------------

where failure to do so, in the case of paragraphs (i), (ii) and (iii) above, or,
in the case of paragraphs (iv) and (v) above, such use, permission to use,
omission or discontinuation, is reasonably likely to have a Material Adverse
Effect.
 
(b)            Failure to comply with any part of paragraph (a) above, shall not
be a breach of this Section 5.20 to the extent that any dealing with
Intellectual Property which would otherwise be a breach of paragraph (a) above
is contemplated by the definition of Permitted Transaction.
 
Section 5.21         Amendments.
 
(a)            Except as permitted under paragraph (b) below, no Reimbursement
Party shall (and Borrower shall ensure that no member of the Group will) amend,
vary, novate, supplement, supersede, waive or terminate the constitutional
documents of a Reimbursement Party or another member of the Group, the Revolving
Loan Credit Agreement, Term Loan Credit Agreement, the 2017 PIK Notes Indenture,
the 2017 Third Party Credit Agreement, the 2015 Third Party Credit Agreement or
the 2015 Time Warner Credit Agreement, as applicable, the 2017 Notes Indenture
or the 2015 Notes Indenture, in each case in any manner adverse to CME Credit
Guarantor in any material respect.
 
(b)            Paragraph (a) does not apply to any amendment, variation,
novation, supplement, superseding, waiver or termination to which CME Credit
Guarantor consents.
 
Section 5.22         Restricted Payments.
 
(a)            Except as permitted by paragraph (b) below, Borrower shall not
(and Borrower shall ensure that no member of the Group will) directly or
indirectly:
 
(i)            declare or pay any dividend or make any distribution (including
any payment in connection with any merger, amalgamation or consolidation
involving Borrower or any Subsidiary of Borrower) on or in respect of its
Capital Stock except:
 
(1)            dividends or distributions payable solely in Capital Stock of
Borrower (other than Disqualified Stock) or in options or warrants or other
rights to purchase such Capital Stock of Borrower; and
 
(2)            dividends or distributions payable to Borrower or a Subsidiary of
Borrower (and, if such Subsidiary has shareholders other than Borrower or other
Subsidiaries of Borrower, to its other shareholders on a pro rata basis);
 
(ii)           purchase, redeem, retire or otherwise acquire for value any
Capital Stock of Borrower held by Persons other than Borrower or a Subsidiary of
Borrower (other than in exchange for Capital Stock of Borrower (other than
Disqualified Stock));
 
(iii)         purchase, repurchase, prepay, repay, redeem, defease or otherwise
acquire or retire for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any Subordinated Obligations (other than the
purchase, repurchase, prepayment or repayment redemption, defeasance or other
acquisition or retirement of Subordinated Obligations purchased in anticipation
of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of purchase, repurchase
or acquisition); or
 
55

--------------------------------------------------------------------------------

(iv)         make any Restricted Investment in any Person;
 
(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(i) through (iv) shall be referred to herein as a “Restricted Payment”).
 
(b)            Paragraph (a) above does not apply to:
 
(i)            so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the purchase, redemption or other
acquisition, cancellation or retirement for value of Capital Stock, or options,
warrants, equity appreciation rights or other rights to purchase or acquire
Capital Stock of Borrower or any Subsidiary of Borrower or any parent of
Borrower held by any existing or former employees or management of Borrower or
any Subsidiary of Borrower or their assigns, estates or heirs, in each case in
connection with the repurchase provisions under employee stock option or stock
purchase agreements or other agreements to compensate management employees;
provided that such redemptions or repurchases pursuant to this clause from and
after February 28, 2014 will not exceed $3,000,000 in the aggregate for all such
redemptions and repurchases;
 
(ii)           repurchases of Capital Stock deemed to occur upon the exercise of
stock options, warrants or other convertible securities if such Capital Stock
represents a portion of the exercise price thereof or withholding tax thereon;
and
 
(iii)         the issuance of Capital Stock other than Disqualified Stock upon
conversion of the 2015 Notes.
 
Section 5.23         Additional Guarantees.  Borrower shall cause each
Subsidiary that is not a Subsidiary Guarantor that, after the 2017 Effective
Date, guarantees the 2017 PIK Notes, the 2015 Notes or any other Financial
Indebtedness incurred by Borrower, CME NV or CME BV under a credit facility or
in connection with a capital markets transaction, in each case including any
refinancing thereof, to simultaneously or prior thereto provide a guarantee on
substantially the same terms and conditions as those set forth in Exhibit A to
the Guarantee.  Notwithstanding the foregoing, Borrower shall not be obligated
to cause such Subsidiary to guarantee payment of the Guarantee Reimbursement
Amount to the extent that the grant of such Guarantee would not be consistent
with applicable laws or would be reasonably likely to result in any liability
for officers, directors or shareholders of such Subsidiary.
 
Section 5.24         Specified Asset Sales.  Without limiting the requirements
of Section 5.14, if Borrower or any of its Subsidiaries receives any Net
Available Cash from any asset disposition permitted under Section 5.14(b)(i)
(due to waiver by CME Credit Guarantor) or any Net Insurance/Condemnation
Proceeds, in each case, in a single transaction or a series of related
transactions in excess of $5,000,000 or its equivalent in any Financial Year,
Borrower shall, no later than the twentieth Business Day following the receipt
of such Net Available Cash or such Net Insurance/Condemnation Proceeds (the
“Scheduled Prepayment Date”), apply an amount equal to 100% of such Net
Available Cash or Net Insurance/Condemnation Proceeds in excess of such
thresholds as follows:
 
56

--------------------------------------------------------------------------------

(a)            first,
 
(i)            if the 2017 PIK Priority Condition exists, to offer to prepay the
outstanding 2017 PIK Notes as provided under Section 4.9 of the 2017 PIK Notes
Indenture, and to the extent that any “Excess Proceeds” (as defined in the 2017
PIK Indenture) remain following such application of funds on the Asset
Disposition Purchase Date (as defined in the 2017 PIK Indenture), then Borrower
shall apply such remaining amount to prepay the 2015 Time Warner Loans, if
outstanding, and the Term Loans, on a pro rata basis;
 
(ii)           if the 2017 PIK Priority Condition does not exist, to prepay, the
2015 Time Warner Loans, if outstanding, and the Term Loans on a pro rata basis;
 
(b)            second, to repay any Revolving Loans (accompanied by a permanent
reduction in commitments thereunder); and
 
(c)            third, to prepay the 2017 Third Party Loans and the 2015 Third
Party Loans, if applicable, on a pro rata basis;
 
provided if prior to the Scheduled Prepayment Date, Borrower notifies CME Credit
Guarantor of its intention to reinvest such Net Available Cash or Net
Insurance/Condemnation Proceeds in Additional Assets (other than current
Additional Assets), then so long as no Event of Default then exists, Borrowers
shall not be required to make a prepayment under this Section 5.24 in respect of
such Net Available Cash or Net Insurance/Condemnation Proceeds to the extent
such Net Available Cash or Net Insurance/Condemnation Proceeds are reinvested by
the Reinvestment Prepayment Date; provided, however, that if any Net Available
Cash Net Proceeds or Net Insurance/Condemnation Proceeds have not been so
reinvested by the Reinvestment Prepayment Date, Borrower shall make the
prepayment  on the Reinvestment Prepayment Date with the Net Available Cash or
Net Insurance/Condemnation Proceeds not so reinvested as set forth in clauses
(a)(ii), (b) and (c) above.
 
Section 5.25         2015 Refinancing Covenant.  Borrower and its Subsidiaries
will not directly or indirectly refinance the 2015 Notes except through the 2015
Transactions as contemplated under the Commitment Letter.
 
ARTICLE VI


EVENTS OF DEFAULT
 
Section 6.01  Events of Default. If any of the following events (each an “Event
of Default”) shall occur:
57

--------------------------------------------------------------------------------

(a)            non-payment of, without duplication, the Obligations (other than
interest, which is covered by paragraph (b) below), including any Guarantee
Reimbursement Amount, Guarantee Fee or Commitment Fee, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)            non-payment of any interest on any Guarantee Reimbursement
Amount, Guarantee Fee, Commitment Fee or other amount payable under the
Reimbursement Documents, within three (3) Business Days after the same shall
become due and payable;
 
(c)            any representation or warranty made or deemed made by the
Reimbursement Parties in Article III hereof or in any other Reimbursement
Document, or in any amendment hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Reimbursement Document or any amendment hereof
or thereof, shall prove to have been incorrect in any material respect when made
or deemed made;
 
(d)            the Reimbursement Parties shall fail to observe or perform (i)
any covenant, condition or agreement contained in Section 5.01(a), Section
5.01(b), Section 5.01(d), Section 5.01(g)(ii), Section 5.05(b) and Section 5.09;
provided that no Event of Default under this clause (i) will occur if the
failure to comply is capable of remedy and is remedied within five (5) Business
Days of the earlier of (A) CME Credit Guarantor giving notice to Borrower and
(B) Borrower becoming aware of the failure to comply or (ii) any covenant,
condition or agreement contained in Section 5.02, Section 5.03, Section
5.04, Section 5.05(a), Section 5.08, Section 5.10, Section 5.11, Section 5.13,
Section 5.14, Section 5.16, Section 5.17, Section 5.18, Section 5.22 ,  Section
5.23, Section 5.24 and Section 5.25;
 
(e)            the Reimbursement Parties shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
contained in paragraphs (a), (b) or (d) above), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from CME Credit
Guarantor to Borrower;
 
(f)            (i) an “event of default” shall occur under the 2017 PIK Notes
Indenture (regardless of whether subsequently waived) the 2015 Notes Indenture,
the Revolving Loan Credit Agreement, the Term Loan Credit Agreement, the 2017
Third Party Credit Agreement or the 2015 Third Party Credit Agreement or 2015
Time Warner Credit Agreement, as applicable, in each case as such term is
defined therein, (ii) the principal amount of any other Material Indebtedness is
not paid at the maturity thereof (whether at stated maturity, acceleration or
otherwise) or (iii) a default shall occur under any other Material Indebtedness
which results in the acceleration of such other Material Indebtedness prior to
the stated maturity thereof;
 
(g)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, winding-up, reorganization or
other relief in respect of any Reimbursement Party or Significant Subsidiary or
its debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect (“Bankruptcy Law”) or (ii) the appointment of a receiver, liquidator,
trustee, custodian, sequestrator, conservator, compulsory manager or similar
official for any Reimbursement Party or Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 consecutive days or a final, not
temporary or interim, unappealable order or decree approving or ordering any of
the foregoing shall be entered;
 
58

--------------------------------------------------------------------------------

(h)            any Reimbursement Party or Significant Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
winding-up, reorganization or other relief under any Bankruptcy Law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in paragraph (g) of this Article,
(iii) apply for or consent to the appointment of a receiver, liquidator,
trustee, custodian, sequestrator, conservator, compulsory manager or similar
official for any Reimbursement Party or Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(i)             any Reimbursement Party or Significant Subsidiary is unable or
shall admit in writing its inability to pay its debts generally;
 
(j)              Borrower or any of its Significant Subsidiaries fails to
satisfy any final and non-appealable judgment or arbitral award against it or
its assets made by any competent court or tribunal to which it or its assets is
or are subject, where the amount of relief from, and/or a liability (including,
without limitation, any pre- and/or post-judgment interest but excluding any
award in respect of costs or relevant proceedings) under such judgment or award,
of Borrower and any of its Significant Subsidiaries as a whole is at any time in
aggregate amount at least $25,000,000 (or its equivalent in any currency);
 
(k)             a Change of Control shall occur; provided that such Change of
Control shall not have been caused directly or indirectly by any action taken by
Time Warner Inc. or any of its Affiliates;
 
(l)              this Agreement or any other Reimbursement Document shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Reimbursement Party or
any other person, or by any Governmental Authority, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions or interpretation
of any provision thereof), or any Reimbursement Party shall repudiate or deny
any portion of its financial obligation under this Agreement or any other
Reimbursement Document; or
 
(m)            any security interest and Security purported to be created by any
Security Document with respect to any Collateral shall cease to be in full force
and effect, or shall cease to give CME Credit Guarantor the Security, rights,
powers and privileges purported to be created and granted under such Security
Document (including a perfected security interest in and Security on all of the
Collateral thereunder in the manner provided for in the Amended Intercreditor
Agreement) in favor of CME Credit Guarantor, or shall be asserted by Borrower or
any other Reimbursement Party not to be a valid, perfected, security interest in
or Security on the Collateral covered thereby in the manner provided for in the
Amended Intercreditor Agreement; or
 
then, and in every such event, and at any time thereafter during the continuance
of such event, CME Credit Guarantor may, by notice to Borrower, take any of the
following actions, at the same or different times:

59

--------------------------------------------------------------------------------

(i)              CME Credit Guarantor may declare all Obligations (whether
direct or contingent) payable hereunder to be, and such amounts shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Borrower.
 
(ii)             CME Credit Guarantor shall be entitled to apply, sell or
otherwise liquidate and realize upon any and all funds, assets or property in
any such collateral accounts in satisfaction of the Obligations.
 
(iii)            CME Credit Guarantor shall be entitled to set off against any
or all the Obligations any amounts then owing by CME Credit Guarantor to
Borrower (whether or not matured, whether or not contingent, and regardless of
the currency, place of payment and booking office).
 
(iv)            Subject to the Intercreditor Agreement, CME Credit Guarantor may
do any acts which it deems proper to protect the Collateral as security
hereunder, and collect and sue upon the Collateral and receive any payments due
thereon or any damages thereunder, and apply all sums received in connection
with the Collateral to the payment of the Obligations in such order as CME
Credit Guarantor shall determine.
 
(v)            Subject to the Intercreditor Agreement, CME Credit Guarantor
shall be entitled to exercise, or cause the exercise of, Borrower’s rights under
or in respect of any Collateral.
 
(vi)           CME Credit Guarantor shall be entitled to exercise or cause the
exercise of any other rights or remedies provided herein, in any document or
instrument delivered pursuant hereto, under any other agreement or under
applicable law.
 
(vii)         Notwithstanding anything to the contrary contained above, in case
of any event described in paragraphs (g) or (h) of this Article, all Obligations
(whether direct or contingent) payable hereunder to be, and such amounts shall
automatically become, immediately due and payable and required to be deposited
in the collateral accounts without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by Borrower.


If the Collateral is insufficient to cover the payment in full of all
Obligations, Borrower shall remain liable for any deficiency.
 
The powers conferred on CME Credit Guarantor hereunder are solely for its
benefit and do not impose any duty on CME Credit Guarantor to exercise any such
powers.  Following an Event of Default, CME Credit Guarantor shall have no duty
of care as a secured party hereunder to Borrower as to any Collateral or with
respect to the taking of any necessary steps to preserve rights against other
parties or any other obligations pertaining to the Collateral, other than as may
be expressly required by the applicable law.
 
60

--------------------------------------------------------------------------------

Borrower hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation, right of redemption, any moratorium or redemption period,
any limitation on a deficiency judgment, and any right which it may have to
direct the order in which any of the Collateral shall be disposed of in the
event of any disposition pursuant hereto.
 
The rights of CME Credit Guarantor provided for herein are cumulative and are
not exclusive of any other rights, powers, privileges or remedies provided by
law.


ARTICLE VII
[INTENTIONALLY OMITTED]


ARTICLE VIII


MISCELLANEOUS
 
Section 8.01         Notices.
 
(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices, demands, requests, consents and other communications provided for in
this Agreement shall be given in writing, or by any telecommunication device
capable of creating a written record (including electronic mail), and shall be
deemed validly given upon personal delivery or one day after being sent by
overnight courier service and, if sent by facsimile, to the extent transmitted
by 3:00 pm (local time of recipient) on a Business Day, will be deemed to have
been received on that Business Day, and if transmitted by facsimile after 3:00
pm (local time of the recipient) on a Business Day or any other day, then on the
Business Day next following the day of transmittal (so long as for notices or
other communications sent by facsimile, the transmitting facsimile machine
records electronic conformation of the due transmission of the notice), at the
following address or facsimile number, or at such other address or facsimile
number as a party may designate to the other parties:
 

 
(i)
if to Borrower or any other Reimbursement Party:

Central European Media Enterprises Ltd.
c/o CME Media Services Ltd.
Kříženeckého náměstí 1078/5
152 00 Prague 5 - Barrandov
Czech Republic
Facsimile:                + 420-242-464-483
Attention:               Legal Counsel


with a copy to (which shall not constitute notice):
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020
Attention:               Jeffrey A. Potash
Tony Lopez
Facsimile:                + 1 (212) 335-4510; and
 
61

--------------------------------------------------------------------------------

(ii)            if to CME Credit Guarantor: Time Warner Inc., to it at One Time
Warner Center, New York, NY 10019, Attention Chief Financial Officer (Facsimile
No. + 1 (212) 484-7175), with copies to its General Counsel (Facsimile No. + 1
(212) 484-7167) and its Treasurer (Facsimile No. + 1 (212) 484-7151), (x) Steve
Kapner (Facsimile No. (212) 484-7151) and (y) Lee Galvez (Facsimile No. (212)
484-7151).
 
(b)            CME Credit Guarantor or Borrower may, in their discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
(c)            Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
Section 8.02         Waivers; Amendments.  Neither this Agreement nor any other
Reimbursement Document nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by Borrower and CME Credit Guarantor.
 
Section 8.03         Expenses; Indemnity; Damage Waiver.
 
(a)            The Reimbursement Parties shall pay (i) all reasonable invoiced
out‑of‑pocket expenses incurred by CME Credit Guarantor, including the
reasonable and documented fees, charges and disbursements of counsel for CME
Credit Guarantor, in connection with any amendments, modifications or waivers of
the provisions of the Reimbursement Documents (whether or not the transactions
contemplated thereby shall be consummated), (ii) all documented out‑of‑pocket
expenses invoiced to and incurred by CME Credit Guarantor, including the fees,
charges and disbursements of any counsel for CME Credit Guarantor, in connection
with the enforcement or protection of their rights in connection with this
Agreement, including its rights under this Section, or in connection with the
CME Credit Guarantees, including all such out‑of‑pocket expenses incurred during
any workout, restructuring or negotiations in respect of such CME Credit
Guarantees and (iii) fees of CME Credit Guarantor in connection with the
administration of the Reimbursement Documents.
 
(b)  Borrower agrees, to the fullest extent permitted by law, to indemnify and
hold harmless CME Credit Guarantor and each Related Party of any of the
foregoing Persons (the “Indemnified Parties”) from and against any and all
claims, damages, losses, liabilities, costs, penalties, fees and expenses
(including reasonable fees and disbursements of counsel) of any kind or nature
whatsoever for which any of them may become liable or which may be incurred by
or asserted against any of the Indemnified Parties (other than claims and
related damages, losses, liabilities, costs, penalties, fees and expenses made
by CME Credit Guarantor (or its successors or assignees) against CME Credit
Guarantor (or its successors or assignees), as applicable) arising out of,
related to or in connection with or by reason of (including, without limitation,
in connection with any investigation, litigation or proceeding or preparation of
a defense in connection therewith) (i) the execution or delivery of any
Reimbursement Document or any other document or instrument contemplated thereby,
the performance by the Reimbursement Parties of their respective obligations
thereunder, or the consummation of the transactions contemplated thereby, (ii)
any violation by Borrower or any Subsidiary of Borrower of any Environmental Law
or any other law, rule, regulation or order or (iii) the actual funding of the
Guarantee Reimbursement Amount (EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, PENALTY, FEE OR EXPENSE SOUGHT TO BE RECOVERED BY ANY
INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE HAS BEEN DETERMINED BY A FINAL NON‑APPEALABLE JUDGMENT
OF A COURT OF COMPETENT JURISDICTION TO HAVE SOLELY RESULTED BY REASON OF THE
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY. IT
IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE
EXTENT PROVIDED IN THIS SECTION 8.03(b), BE INDEMNIFIED FOR ITS OWN ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.03(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Reimbursement Party, its directors, shareholders or
creditors, any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated.
 
62

--------------------------------------------------------------------------------

(c)            To the fullest extent permitted by applicable law, no
Reimbursement Party shall assert, and each Reimbursement Party hereby waives,
any claim against any Indemnified Party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Reimbursement Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, the Loan
or the use of the proceeds thereof.  No Indemnified Party referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Reimbursement Documents or the
transactions contemplated hereby or thereby.
 
(d)            All amounts due under this Section 8.03 shall be payable not
later than three (3) Business Days after written demand therefor, such demand to
be in reasonable detail setting forth the basis for and method of calculation of
such amounts.
 
Section 8.04         Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby.  Borrower may not assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of CME Credit Guarantor.  CME Credit Guarantor may
assign its rights hereunder without the prior consent of Borrower.
 
63

--------------------------------------------------------------------------------

Section 8.05         Survival.  All covenants, agreements, representations and
warranties made by the Reimbursement Parties herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement, regardless of any
investigation made by any such other party or on its behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
the Guarantee Reimbursement Amount or any fee or any other amount payable under
this Agreement is outstanding and unpaid and so long as the CME Credit
Guarantees have not expired or terminated.  The provisions of Sections 8.03 and
8.12 shall survive and remain in full force and effect regardless of the
consummation of the Transactions, the repayment of the Guarantee Reimbursement
Amount, the expiration or termination of the CME Credit Guarantee or the
termination of this Agreement or any provision hereof.
 
Section 8.06         Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to CME Credit Guarantor
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  This Agreement shall become
effective on the 2017 Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
Section 8.07        Severability.  Any provision of this Agreement or the
Reimbursement Documents held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
Section 8.08         Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)            This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)            Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court.  To the
extent that any Reimbursement Party has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, such
Reimbursement Party hereby irrevocably waives such immunity in respect of its
obligations under this Agreement.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that CME
Credit Guarantor may otherwise have to bring any action or proceeding relating
to this Agreement against Borrower or any Subsidiary Guarantor or any of their
respective properties in the courts of any jurisdiction (i) to enforce a
judgment obtained in accordance with this Section or (ii) to proceed against the
Collateral under any Security Document.
 
64

--------------------------------------------------------------------------------

(c)            Each Reimbursement Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 8.08.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01.  In addition, each
Reimbursement Party hereby irrevocably designates, appoints and empowers CT
Corporation System, the principal office of which is 111 Eighth Avenue, New
York, NY 10011 (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any kind and all legal process, summons, notices and
documents that may be served in any action or proceeding arising out of or in
connection with this Agreement or any other Reimbursement Document.  By
executing this Agreement, each Reimbursement Party hereby confirms that the
Process Agent irrevocably accepts such designation, appointment and agency,
which shall remain in full force and effect until such time that a notice is
delivered by the Process Agent and each Reimbursement Party to CME Credit
Guarantor (in form and substance reasonably satisfactory to CME Credit
Guarantor) stating that the Process Agent will no longer be serving as Process
Agent, at which time each Reimbursement Party shall designate a replacement
Process Agent satisfactory to CME Credit Guarantor (and deliver the appropriate
documentation in respect thereof as reasonably requested by CME Credit
Guarantor).  Such service may be made by mailing (by registered or certified
mail, postage prepaid) or delivering a copy of such process to such Person in
care of the Process Agent at the Process Agent’s above address, and such Person
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf.  As an alternative method of service, each Reimbursement
Party irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing (by registered or certified mail, postage
prepaid) of copies of such process to the Process Agent or such Person at its
address specified in Section 8.01.  Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
 
Section 8.09         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
65

--------------------------------------------------------------------------------

Section 8.10         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 8.11         Confidentiality.
 
(a)            Time Warner Inc. and Borrower agree to maintain confidentiality
in the manner set forth in the Confidentiality Agreement.
 
(b)            CME Credit Guarantor agrees to maintain the confidentiality of
the Information and not to disclose or permit its disclosure to any Person, for
a period of at least one (1) year following the termination of this Agreement,
except that Information may be disclosed (a) to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by or legally obligated
to disclose it pursuant to a request of any regulatory authority or Governmental
Authority purporting to have jurisdiction over it (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Reimbursement Document or
any action or proceeding relating to this Agreement or any other Reimbursement
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions no less restrictive than those of this Section,
to (i) any assignee of, or any prospective assignee of, any of its rights or
obligations under this Agreement or (ii) any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, derivative or other
similar transaction under which payments are to be made by reference to Borrower
and its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency, or (ii) the CUSIP Service Bureau or any similar
organization, (h) with the consent of Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to CME Credit Guarantor or any of its
respective Affiliates on a non‑confidential basis from a source other than
Borrower.
 
(c)            For purposes of this Section, “Information” means all information
received at any time prior to the 2017 Effective Date and afterwards from
Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to CME Credit Guarantor on a non‑confidential
basis prior to disclosure by Borrower or any of its Subsidiaries, provided that,
in the case of information received from Borrower or any of its Subsidiaries
after the 2017 Effective Date, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 8.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information, and
at least reasonable care.
 
66

--------------------------------------------------------------------------------

Section 8.12         Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Guarantee
Reimbursement Amount, Guarantee Fee or Commitment Fee, together with all fees,
charges and other amounts which are treated as interest on such Guarantee
Reimbursement Amount, Guarantee Fee or Commitment Fee under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by CME
Credit Guarantor in accordance with applicable law, the rate of interest payable
in respect of any Guarantee Reimbursement Amount, Guarantee Fee or Commitment
Fee hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of any such Guarantee Reimbursement
Amount, Guarantee Fee or Commitment Fee but were not payable as a result of the
operation of this Section 8.12 shall be cumulated and the interest and Charges
payable to such Lender in respect of other periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together (to the
extent lawful) with interest thereon to the date of repayment, shall have been
received by CME Credit Guarantor.
 
Section 8.13         No Waiver; Remedies.  No failure on the part of any party
hereto to exercise, and no delay in exercising, any right under this Agreement
or any other Reimbursement Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies of CME Credit
Guarantor provided in this Agreement are cumulative and not exclusive of any
remedies that they would otherwise have.
 
Section 8.14         Judgment Currency.
 
(a)            The Reimbursement Parties’ obligations hereunder and under the
other Reimbursement Documents to make payments in Dollars (pursuant to such
obligation, the “Obligation Currency”) shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by CME Credit Guarantor of
the full amount of the Obligation Currency expressed to be payable to CME Credit
Guarantor under this Agreement or the other Reimbursement Documents.  If, for
the purpose of obtaining or enforcing judgment against any Reimbursement Party
in any court or in any jurisdiction, it becomes necessary to convert into or
from any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the rate of exchange (as
quoted by CME Credit Guarantor or if CME Credit Guarantor does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
CME Credit Guarantor) determined, in each case, as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
 
67

--------------------------------------------------------------------------------

(b)            If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Reimbursement Parties covenant and agree to pay, or cause to be
paid, either (i) such additional amounts, if any (but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date, or (ii) such amount, in the Obligation Currency, equal to the
amount of the applicable judgment denominated in Judgment currency, converted to
the Obligation Currency in accordance with the Judgment Currency Conversion
Date.
 
(c)            For purposes of determining the rate of exchange for this Section
8.14, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.
 
Section 8.15         Independence of Covenants.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or condition exists.
 
Section 8.16        No Personal Liability of Directors, Officers, Employees,
Incorporators or Stockholders.  No director, officer, employee, incorporator or
shareholder of Borrower, or any of its Subsidiaries, as such, shall have any
liability for any obligations of Borrower or any of its Subsidiaries with
respect to the Guarantee Reimbursement Amount, this Agreement or the Guarantees
hereof, or for any claim based on, in respect of, or by reason of, such
obligation or their creation.  CME Credit Guarantor waives and releases all such
liability.  The waiver and release are part of the consideration for Borrower’s
entry into this Agreement.


[Signature Pages to Follow]
 
68

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD, as Borrower
 
 
 
 
 
By:
/s/ David Sturgeon
 
 
 
Name: David Sturgeon
 
 
 
Title: Chief Financial Officer
 

 
[ Reimbursement Agreement - Signature Page]
 

--------------------------------------------------------------------------------

 
TIME WARNER INC., as CME Credit Guarantor and Agent
 
 
 
 
 
By:
/s/ Edward B. Ruggiero
 
 
 
Name: Edward B. Ruggiero
 
 
 
Title: Senior Vice President & Treasurer
 

 
[ Reimbursement Agreement - Signature Page]
 

--------------------------------------------------------------------------------

SCHEDULE 3.08


Filing or Stamp Tax


Curaçao stamp tax (zegelbelasting) amounting to not more than NAFL 20 ($11.20)
per page of document and/or registration tax of NAFL 10 ($5.60) per document
will be payable in Curaçao in respect of or in connection with (i) the
execution, delivery and/or enforcement by legal proceedings of the Credit
Agreement and any other Reimbursement Document including the Subsidiary
Guarantee or (ii) the performance by any party of its obligations thereunder, in
each case to the extent that such actions take place in Curaçao, or in case of
registration in Curaçao of documents or if such documents are brought into the
courts of Curaçao. Moreover, court fees will be due in the case of litigation in
the courts of Curaçao.
 
Schedule 3.08
 

--------------------------------------------------------------------------------

SCHEDULE 3.13


Subsidiaries


Company
Jurisdiction of Organization
Ownership/Voting Interest
BTV Media Group EAD
Bulgaria
94%
Media Pro Sofia EOOD*
Bulgaria
100%
Radiocompany C.J. OOD
Bulgaria
69.56%
Media Pro Audiovizual d.o.o.*
Croatia
100%
Nova TV d.d.
Croatia
100%
Central European Media Enterprises N.V.
Curaçao
100%
CET 21 spol. s r.o.
Czech Republic
100%
CME Services s.r.o.
Czech Republic
100%
Čertova nevěsta, s.r.o.
Czech Republic
100%
Pro Digital S.R.L.
Moldova
100%
CME Bulgaria B.V.
Netherlands
94%
CME Development Financing B.V.
Netherlands
100%
CME Investments B.V.
Netherlands
100%
CME Media Enterprises B.V.
Netherlands
100%
CME Media Pro B.V.
Netherlands
100%
CME Media Pro Distribution B.V.
Netherlands
100%
CME Programming B.V.
Netherlands
100%
CME Slovak Holdings B.V.
Netherlands
100%
Hollywood Multiplex Operations S.R.L.
Romania
100%
Mediapro Magic Factory S.R.L.
Romania
100%
Media Pro Distribution S.R.L.
Romania
100%
Media Pro International S.A.*
Romania
100%
Mediapro Music Entertainment S.R.L.
Romania
100%
Media Pro Entertainment Romania S.A.
Romania
100%
Pro TV S.A.
Romania
100%
Pro Video S.R.L.
Romania
100%
Studiourile Media Pro S.A.
Romania
92.21%
MARKÍZA-SLOVAKIA, spol. s r.o.
Slovak Republic
100%
Kanal A d.o.o.
Slovenia
100%
MMTV 1 d.o.o.*
Slovenia
100%
POP TV d.o.o.
Slovenia
100%
Produkcija Plus d.o.o.
Slovenia
100%
TELEVIDEO d.o.o.
Slovenia
100%
CME Media Services Limited
* In liquidation
United Kingdom
100%
 

 
 

--------------------------------------------------------------------------------